 



Exhibit 10.11
INTERCREDITOR AGREEMENT
     This INTERCREDITOR AGREEMENT is dated as of February 28, 2008 (as amended,
restated, renewed, extended, supplemented or otherwise modified from time to
time, this “Agreement”), and entered into by and among SOLUTIA INC., a Delaware
corporation (the “Company”), each of the Company’s Subsidiaries party hereto
from time to time and CITIBANK, N.A. (“Citi”), in its capacity as administrative
agent for the holders of the Term Loan Obligations (as defined below) (together
with its successors in such capacity, the “Term Loan Administrative Agent”), and
as collateral agent for the holders of the Term Loan Obligations (together with
its successors in such capacity, the “Term Loan Collateral Agent”), Citi, in its
capacity as administrative agent for the holders of the Revolving Credit
Obligations (as defined below) (together with its successors in such capacity,
the “Revolving Credit Facility Administrative Agent”), and as collateral agent
for the holders of the Revolving Credit Obligations (together with its
successors in such capacity, the “Revolving Credit Facility Collateral Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in Section 1 below.
RECITALS
     The Company, the Term Loan Lenders, the Term Loan Administrative Agent, the
Term Loan Collateral Agent, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
syndication agent, DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as documentation
agent, and CITIGROUP GLOBAL MARKETS INC. (“CGMI”), GSCP and DEUTSCHE BANK
SECURITIES INC. (“DBSI”), as joint lead arrangers and bookrunners, have entered
into that certain Credit Agreement, dated as of the date hereof, providing a
term loan facility to the Company (as amended, restated, supplemented, modified,
replaced or refinanced from time to time, the “Term Loan Agreement”);
     The Revolving Credit Facility Borrowers, the Revolving Credit Lenders, the
Revolving Credit Facility Administrative Agent, the Revolving Credit Facility
Collateral Agent, CITIBANK INTERNATIONAL PLC, as European collateral agent,
DBNY, as syndication agent, GSCP, as documentation agent, and CGMI, DBSI and
GSCP, as joint lead arrangers and bookrunners, have entered into that certain
Credit Agreement, dated as of the date hereof, providing a revolving credit and
letter of credit facility to the Revolving Credit Facility Borrowers (as
amended, restated, supplemented, modified, replaced or refinanced from time to
time, the “Revolving Credit Agreement”);
     Pursuant to (i) the Term Loan Agreement, the Term Loan Subsidiary
Guarantors have agreed to guaranty the Term Loan Obligations and the Company has
agreed to cause certain future Subsidiaries to guaranty the Term Loan
Obligations and (ii) the Revolving Credit Agreement, the Revolving Credit
Facility Subsidiary Guarantors have agreed to guaranty the Revolving Credit
Obligations and the Revolving Credit Facility Borrowers have agreed to cause
certain future Subsidiaries to guaranty the Revolving Credit Obligations; and
     In order to induce the Revolving Credit Facility Administrative Agent, the
Revolving Credit Facility Collateral Agent, the Revolving Credit Lenders and the
other parties to the Revolving Credit Agreement to enter into the Revolving
Credit Agreement and in order to induce the Term Loan Administrative Agent, the
Term Loan Collateral Agent and the Term Loan Lenders to enter into the Term Loan
Agreement, the Revolving Credit Facility Collateral Agent, the Revolving Credit
Facility Administrative Agent, the Term Loan Collateral Agent and the Term Loan
Administrative Agent have agreed to the relative priority of their respective
Liens on the Collateral and certain other rights, priorities and interests as
set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     In consideration of the foregoing, the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
     SECTION 1. Definitions.
     1.1 Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:
     “Access Acceptance Notice” has the meaning assigned to that term in
Section 3.3(b).
     “Access Period” means, for each parcel of Mortgaged Premises, the period,
after the commencement of an Enforcement Period, which begins on the day that
the Revolving Credit Facility Administrative Agent or the Revolving Credit
Facility Collateral Agent provides the Term Loan Collateral Agent with the
notice of its election to request access to any Mortgaged Premises pursuant to
Section 3.3(b) below and ends on the earlier of (i) the 150th day after the
Revolving Credit Facility Collateral Agent obtains the ability to use, take
physical possession of, remove or otherwise control the use or access to the
Current Asset Collateral located on such Mortgaged Premises following a
Collateral Enforcement Action plus such number of days, if any, after the
Revolving Credit Facility Collateral Agent obtains access to such Current Asset
Collateral that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to Current Asset Collateral located on such
Mortgaged Premises, (ii) the date on which all or substantially all of the
Current Asset Collateral located on such Mortgaged Premises is sold, collected
or liquidated, (iii) the date on which the Discharge of Revolving Credit
Obligations occurs or (iv) the date on which the Revolving Credit Facility
Default or the Term Loan Default that was the subject of the applicable
Enforcement Notice relating to such Enforcement Period has been cured to the
satisfaction of the Revolving Credit Facility Collateral Agent (in the case of a
Revolving Credit Facility Default) or the Term Loan Collateral Agent (in the
case of a Term Loan Default), or waived in writing in accordance with the
requirements of the applicable Credit Agreement.
     “Account Agreements” means any lockbox agreement, pledged account
agreement, blocked account agreement, deposit account control agreement,
securities account control agreement, or any similar deposit or securities
account agreements among any Agents and any Grantors and the relevant financial
institution depository or securities intermediary.
     “Affiliate” of any Person means any other Person which, directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Person (excluding any trustee under, or any
committee with responsibility for administering, any Plan).
     “Agents” means the Revolving Credit Facility Collateral Agent and the Term
Loan Collateral Agent.
     “Agreement” has the meaning assigned to that term in the preamble hereto.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
     “Bankruptcy Law” means each of the Bankruptcy Code, any similar federal,
state or foreign laws, rules or regulations for the relief of debtors or any
reorganization, insolvency, moratorium or assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any

2



--------------------------------------------------------------------------------



 



Person and any similar laws, rules or regulations relating to or affecting the
enforcement of creditors’ rights generally.
     “Books and Records” means all instruments, files, records, ledger sheets
and documents evidencing, covering or relating to any of the Collateral.
     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests, membership interests in a limited liability
company and beneficial interests in a trust, and any and all warrants, rights or
options to purchase or other arrangements or rights to acquire any of the
foregoing.
     “Cash Management Document” means any certificate, agreement or other
document executed by any Revolving Credit Facility Borrower or any Revolving
Credit Facility Subsidiary Guarantor in respect of the Cash Management
Obligations of such Revolving Credit Facility Borrower or Revolving Credit
Facility Subsidiary Guarantor.
     “Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by any Revolving Credit Facility Approved Counterparty (regardless of whether
these or similar services were provided prior to the date hereof by such
Revolving Credit Facility Approved Counterparty), including obligations for the
payment of fees, interest, charges, expenses, attorneys’ fees and disbursements
in connection therewith.
     “CGMI” has the meaning assigned to that term in the Recitals to this
Agreement.
     “Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).
     “Citi” has the meaning assigned to that term in the preamble to this
Agreement.
     “Claimholder” means, collectively, the Revolving Credit Claimholders and
the Term Loan Claimholders.
     “Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, now owned or hereafter acquired, constituting both
Revolving Credit Facility Grantor Collateral and Term Loan Collateral.
     “Collateral Enforcement Action” means, collectively or individually for one
or both of the Revolving Credit Facility Collateral Agent and the Term Loan
Collateral Agent, when a Revolving Credit Facility Default or Term Loan Default,
as the case may be, has occurred and is continuing, whether or not in
consultation with any other Agent, to repossess or join any Person in
repossessing, or exercise or join any Person in exercising, or institute or
maintain or participate in any action or proceeding with respect to, any
remedies with respect to any Collateral or commence the judicial enforcement of
any of the rights and remedies under the Revolving Credit Facility Credit
Documents, the Term Loan Credit Documents or under any applicable law, but in
all cases (i) including (a) instituting or maintaining, or joining any Person in
instituting or maintaining, any enforcement, contest, protest, attachment,
collection,

3



--------------------------------------------------------------------------------



 



execution, levy or foreclosure action or proceeding with respect to any
Collateral, whether under any Credit Document or otherwise, (b) exercising any
right of set-off with respect to any Grantor, (c) the collection and application
of, or the delivery of any activation notice with respect to, accounts or other
monies deposited from time to time in Deposit Accounts or Securities Accounts or
otherwise exercising any right or remedy under any Account Agreement with
respect to Deposit Accounts or Securities Accounts, (d) exercising any right or
remedy under any landlord access agreement, landlord waiver, bailee letter or
similar agreement or arrangement or (e) causing (or, after the occurrence and
during the continuance of any Event of Default, consenting to or requesting) any
sale or other disposition of any Collateral and (ii) excluding the imposition of
a default rate or late fee, in each case in accordance with the terms of the
Revolving Credit Facility Credit Documents or the Term Loan Credit Documents;
provided that notwithstanding anything to the contrary in the foregoing, the
exercise of rights or remedies by the Revolving Credit Facility Collateral Agent
under any Account Agreement with respect to a Deposit Account or a Securities
Account or the notification of account debtors, in each case, during a
“Liquidity Event Period (Borrowing Base)”, “Liquidity Event Period (Cash
Dominion)”, “Liquidity Event Period (Fixed Charge Coverage Ratio)” or “Liquidity
Event Period (European Notification)” (each, as defined in the Revolving Credit
Agreement) shall not constitute a Collateral Enforcement Action under this
Agreement.
     “Company” has the meaning assigned to that term in the preamble to this
Agreement.
     “Contingent Obligations” means at any time, any indemnification or other
similar contingent obligations which are not then due and owing at the time of
determination.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person whether
by ownership of voting securities, by con-tract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.
     “Copyrights” means all U.S. and foreign copyrights (whether registered or
unregistered and whether published or unpublished) and all mask works (as such
term is defined in 17 U.S.C. Section 901, et seq.), together with any and all
(i) registrations and applications therefor, (ii) rights and privileges arising
under applicable law with respect thereto, (iii) renewals and extensions
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damage awards and
payments for past, present or future infringements or other violations thereof,
(v) rights corresponding thereto throughout the world and (vi) rights to sue for
past, present or future infringements thereof.
     “Credit Agreements” means, collectively, the Term Loan Agreement and the
Revolving Credit Agreement.
     “Credit Documents” means, collectively, the Revolving Credit Facility
Credit Documents and the Term Loan Facility Credit Documents.
     “Current Asset Collateral” means all Collateral consisting of:
(a) accounts, other than “payment intangibles” (as defined in Article 9 of the
UCC) which constitute identifiable proceeds of Fixed Asset Collateral; (b) all
Inventory or documents of title for any Inventory; (c) Deposit Accounts,
Securities Accounts, Instruments (solely to the extent constituting or
evidencing obligations owing on Accounts and excluding Intercompany Notes) and
Chattel Paper (solely to the extent constituting or evidencing obligations owing
on accounts); (d) Current Asset General Intangibles; (e) any credit insurance
policy maintained with respect to accounts of any Grantor; (f) Records, Letters
of Credit, Letter of Credit Rights, “supporting obligations” (as defined in
Article 9 of the UCC), commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to any of the foregoing;
and

4



--------------------------------------------------------------------------------



 



(g) substitutions, replacements, accessions, products and proceeds (including
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing; provided that to the extent
that identifiable Proceeds (including Instruments and Chattel Paper) of Fixed
Asset Collateral are deposited or held in any Deposit Accounts or Securities
Accounts that constitute Current Asset Collateral after an Enforcement Notice,
then (as provided in Section 3.5 below) such Collateral or other identifiable
Proceeds shall be treated as Fixed Asset Collateral for purposes of this
Agreement.
     “Current Asset General Intangibles” means all General Intangibles arising
out of the other items of property included within clauses (a), (b), (c) and
(e) of the definition of Current Asset Collateral, including all contingent
rights with respect to warranties on Inventory or accounts which are not yet
“payment intangibles” (as defined in Article 9 of the UCC).
     “DBNY” has the meaning assigned to that term in the Recitals to this
Agreement.
     “DBSI” has the meaning assigned to that term in the Recitals to this
Agreement.
     “Deposit Accounts” means, collectively, (i) all “deposit accounts” (as
defined in Article 9 of the UCC) and all accounts and sub-accounts relating to
any of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time held in or on deposit in any of the accounts or
sub-accounts described in clause (i) of this definition.
     “DIP Financing” has the meaning assigned to that term in Section 6.1.
     “Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:
     (a) payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under the Revolving
Credit Facility Credit Documents and constituting Revolving Credit Obligations
(including any Refinancings of any thereof to the extent such Refinancings
thereof constitute Revolving Credit Obligations);
     (b) payment in full in cash of all other Revolving Credit Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);
     (c) termination or expiration of all commitments, if any, to extend credit
that would constitute Revolving Credit Obligations (including any Refinancings
of any thereof); and
     (d) termination of all letters of credit, bank guarantees and similar
instruments issued or otherwise outstanding under the Revolving Credit Facility
Credit Documents and constituting Revolving Credit Obligations or providing cash
collateral or backstop letters of credit reasonably acceptable to the Revolving
Credit Facility Administrative Agent in an amount equal to 103% of the aggregate
undrawn face amount of such letters of credit, bank guarantees and similar
instruments (in a manner reasonably satisfactory to the Revolving Credit
Facility Administrative Agent).
     If a Discharge of Revolving Credit Obligations occurs prior to the
termination of this Agreement in accordance with Section 8.2, to the extent that
additional Revolving Credit Obligations are incurred or Revolving Credit
Obligations are reinstated in accordance with Sections 4.4 or 6.4, the Discharge
of Revolving Credit Obligations shall (effective upon the incurrence of such
additional

5



--------------------------------------------------------------------------------



 



Revolving Credit Obligations or reinstatement of such Revolving Credit
Obligations, as applicable) be deemed to no longer be effective.
     “Discharge of Term Loan Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:
     (a) payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under the Term Loan
Credit Documents and constituting Term Loan Obligations (including any
Refinancings of any thereof to the extent such Refinancings thereof constitute
Term Loan Obligations);
     (b) payment in full in cash of all other Term Loan Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time); and
     (c) termination or expiration of all commitments, if any, to extend credit
that would constitute Term Loan Obligations (including any Refinancings of any
thereof).
     If a Discharge of Term Loan Obligations occurs prior to the termination of
this Agreement in accordance with Section 8.2, to the extent that additional
Term Loan Obligations are incurred or Term Loan Obligations are reinstated in
accordance with Sections 4.4 or 6.4, the Discharge of Term Loan Obligations
shall (effective upon the incurrence of such additional Term Loan Obligations or
reinstatement of such Term Loan Obligations, as applicable) be deemed to no
longer be effective.
     “Disposition” has the meaning assigned to that term in Section 5.1(b).
     “Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Facility Default or Term Loan Default has occurred and is
continuing, by either (a) in the case of a Revolving Credit Facility Default,
the Revolving Credit Facility Administrative Agent or the Revolving Credit
Facility Collateral Agent to the Term Loan Collateral Agent or (b) in the case
of a Term Loan Default, the Term Loan Administrative Agent or the Term Loan
Collateral Agent to the Revolving Credit Facility Collateral Agent, in each
case, announcing that an Enforcement Period has commenced, specifying the
relevant event of default, stating the current balance of the Revolving Credit
Obligations or the Term Loan Obligations, as applicable, and requesting the
current balance of the Term Loan Obligations (in the case of a notice sent by
the Revolving Credit Facility Collateral Agent) or the Revolving Credit
Obligations (in the case of a notice sent by the Term Loan Collateral Agent), as
applicable.
     “Enforcement Period” means the period of time following the receipt by
either the Revolving Credit Facility Administrative Agent or the Term Loan
Administrative Agent of an Enforcement Notice until the earliest of (i) in the
case of an Enforcement Period commenced by the Term Loan Collateral Agent, the
Discharge of Term Loan Obligations, (ii) in the case of an Enforcement Period
commenced by the Revolving Credit Facility Administrative Agent or the Revolving
Credit Facility Collateral Agent, the Discharge of Revolving Credit Obligations,
(iii) the Revolving Credit Facility Administrative Agent or the Term Loan
Administrative Agent (as applicable) agrees in writing to terminate the
Enforcement Period or (iv) the date on which the Revolving Credit Facility
Default or the Term Loan Default that was the subject of the Enforcement Notice
relating to such Enforcement Period has been cured to the satisfaction of the
Revolving Credit Facility Administrative Agent (in the case of a Revolving
Credit Facility Default) or the Term Loan Administrative Agent (in the case of a
Term Loan

6



--------------------------------------------------------------------------------



 



Default), as applicable, or waived in writing in accordance with the
requirements of the applicable Credit Agreement.
     “Equipment” means: (i) all “equipment” (as defined in Article 9 of the
UCC), (ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, “fixtures” (as
defined in Article 9 of the UCC) and tools (in each case, regardless of whether
characterized as equipment under the UCC) and (iii) all accessions or additions
thereto, all parts thereof, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefor, wherever located, now or hereafter existing, including any fixtures.
     “Fixed Asset Collateral” means all Collateral other than the Current Asset
Collateral and including all: (a) Equipment; (b) Real Estate Assets;
(c) Intellectual Property; (d) Fixed Asset General Intangibles; (e) documents of
title related to Equipment; (f) Records, “supporting obligations” (as defined in
Article 9 of the UCC), commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to any of the foregoing;
(g) Capital Stock owned by any Grantor and Intercompany Notes; and
(h) substitutions, replacements, accessions, products and proceeds (including
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing.
     “Fixed Asset General Intangibles” means all General Intangibles which are
not Current Asset General Intangibles.
     “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.
     “General Intangibles” means all present and future “general intangibles”
(as defined in Article 9 of the UCC), but excluding “payment intangibles” (as
defined in Article 9 of the UCC), Hedging Agreements and Intellectual Property
and any rights thereunder.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Grantors” means the Company, each of the Term Loan Subsidiary Guarantors,
each other Person that has or from time to time hereafter guarantees any of the
Term Loan Obligations and executes and delivers a Term Loan Security Document as
a “grantor” or “pledgor” (or the equivalent thereof), each of the Revolving
Credit Facility Subsidiary Guarantors that is also a Term Loan Subsidiary
Guarantor, and each other person that has or from time to time hereafter
guarantees any of the U.S. Obligations (as defined in the Revolving Credit
Agreement) and executes and delivers a Revolving Credit Facility Guarantor
Security Document as a “grantor” or “pledgor” (or the equivalent thereof) (but
only if such person has also guaranteed or provided security for the Term Loan
Obligations).
     “GSCP” has the meaning assigned to that term in the Recitals to this
Agreement.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rate, currency values or commodity
prices.

7



--------------------------------------------------------------------------------



 



     “Indebtedness” means and includes all Obligations that constitute
“Indebtedness” within the meaning of the Term Loan Agreement or the Revolving
Credit Agreement, as applicable.
     “Insolvency or Liquidation Proceeding” means:
     (a) any voluntary or involuntary case or proceeding under the Bankruptcy
Code or any other Bankruptcy Law with respect to any Grantor;
     (b) any other voluntary or involuntary insolvency, reorganization,
winding-up or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding with respect to any Grantor
or with respect to a material portion of their respective assets (other than any
merger or consolidation, liquidation or dissolution not involving bankruptcy or
insolvency that is expressly permitted pursuant to Section 6.03 of each Credit
Agreement);
     (c) any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy (other than any merger or consolidation, liquidation or
dissolution not involving bankruptcy or insolvency that is expressly permitted
pursuant to Section 6.03 of each Credit Agreement);
     (d) any case or proceeding seeking arrangement, adjustment, protection,
relief or composition of any debt or other property of any Grantor;
     (e) any case or proceeding seeking the entry of an order of relief or the
appointment of a custodian, receiver, trustee or other similar proceeding with
respect to any Grantor or any property or Indebtedness of any Grantor;
     (f) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor; or
     (g) any analogous step or procedure under applicable laws of any
jurisdiction.
     “Instruments” means all present and future “instruments” (as defined in
Article 9 of the UCC).
     “Intellectual Property” means, collectively, with respect to any Grantor,
all intellectual and similar property rights of every kind and nature, whether
arising under United States, multinational or foreign laws or otherwise,
including Patents, Copyrights, Intellectual Property Licenses, Trademarks, Trade
Secrets, intangible rights in software and databases not otherwise included in
the foregoing, and all rights corresponding thereto throughout the world
(including the right to sue and to collect proceeds), and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and Books and Records describing
or used in connection with, any of the foregoing.
     “Intellectual Property Licenses” means, collectively, with respect to each
Grantor, all agreements pursuant to which such Grantor receives or grants any
right in, to, or under Intellectual Property, including license agreements,
distribution agreements and covenants not to sue (regardless of whether such
agreements and covenants are contained within an agreement that also covers
other matters, such as development or consulting) with respect to any Patent,
Trademark, Copyright, Trade Secrets or other Intellectual Property, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
agreement, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, and (ii) income, fees, royalties,
damages, claims and payments now and hereafter

8



--------------------------------------------------------------------------------



 



due and/or payable there-under and with respect thereto including damages and
payments for past, present or future infringements or violations thereof.
     “Intercompany Notes” means all indebtedness owing by any of the Company or
its Subsidiaries to any Grantor, whether or not represented by a note or
agreement.
     “Intercreditor Agreement Joinder” means an agreement substantially in the
form of Exhibit A attached hereto.
     “Inventory” mean all present and future “inventory” (as defined in
Article 9 of the UCC), and in any event, including all goods held for sale or
lease or to be furnished under contracts of service or so leased or furnished,
all raw materials, work in process, finished goods, and materials used or
consumed in the manufacture, packing, shipping, advertising, selling, leasing,
furnishing or production of such inventory or otherwise used or consumed in any
Grantor’s business; the purchaser’s interest in any goods being manufactured
pursuant to any contract or other arrangement with a supplier, all goods in
transit from suppliers (whether or not evidenced by a document of title); all
goods in which any Grantor has an interest in mass or a joint or other interest
or right of any kind; and all goods which are returned to or repossessed by any
Grantor, all computer programs embedded in any goods and all accessions thereto
and products thereof (in each case, regardless of whether characterized as
inventory under the UCC).
     “Lender” means each Term Loan Lender and each Revolving Credit Lender.
     “Letter of Credit” means any present and future “letter of credit” (as
defined in Article 5 of the UCC).
     “Letter of Credit Right” means any present and future “letter-of-credit
right” (as defined in Article 9 of the UCC).
     “Lien” means, with respect to any Property, (a) any mortgage, deed of
trust, deed to secure debt, lien, pledge, encumbrance, charge, assignment,
hypothecation or security interest in or on such Property, or any arrangement to
provide priority or preference or any filing of any financing statement under
the UCC or any other similar notice of lien under any similar notice or
recording statute of any Governmental Authority, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such Property, (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities, (d) in the case of any investment property or
deposit account, any contract or other agreement under which any third party has
the right to control such investment property or deposit account and (e) any
other agreement intended to give or create any of the foregoing.
     “Mortgaged Premises” means any Real Estate Asset which shall now or
hereafter be subject to a Term Loan Mortgage.
     “New Agent” has the meaning assigned to that term in Section 5.5.
     “New Debt Notice” has the meaning assigned to that term in Section 5.5.
     “Notice of Occupancy” has the meaning assigned to that term in
Section 3.3(b).
     “Obligations” means all Revolving Credit Obligations and all Term Loan
Obligations.

9



--------------------------------------------------------------------------------



 



     “Patents” means, collectively, all United States and foreign patents,
patent applications, certificates of inventions, and industrial designs,
together with any and all (i) rights and privileges arising under applicable law
with respect to any of the foregoing, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements or other violations thereof.
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
     “Plan” means any “Plan” as defined in the Term Loan Agreement.
     “Pledged Collateral” has the meaning assigned to that term in
Section 5.4(a).
     “Post-Petition Interest” means interest, fees, expenses and other charges
that pursuant to the Term Loan Agreement or the Revolving Credit Agreement,
continue to accrue after the commencement of any Insolvency or Liquidation
Proceeding or would continue to accrue but for the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest, fees,
expenses and other charges are allowed or allowable under the Bankruptcy Law or
in any such Insolvency or Liquidation Proceeding.
     “Property” or “property” means any right, title or interest in or to
property or assets of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible and including any ownership interests of any
Person.
     “Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any Real Property.
     “Real Property” means, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
     “Records” means all present and future “records” (as defined in Article 9
of the UCC).
     “Recovery” has the meaning assigned to that term in Section 6.4.
     “Refinance” means, in respect of any Indebtedness, to refinance (including
by means of sale of debt securities to institutional investors), extend,
increase, renew, defease, amend, modify, supplement, restructure, replace
(whether upon termination or otherwise), refund or repay, or to issue other
Indebtedness, in exchange or replacement for, such Indebtedness in whole or in
part, and the terms “Refinanced” and “Refinancing” shall have meanings
correlative thereto.
     “Revolving Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

10



--------------------------------------------------------------------------------



 



     “Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the Revolving Credit
Lenders, the Issuers (as defined in the Revolving Credit Agreement), the agents
under the Revolving Credit Facility Credit Documents, any Revolving Credit
Facility Approved Counterparties.
     “Revolving Credit Commitments” means the “Revolving Credit Commitments” (as
such term is defined in the Revolving Credit Agreement).
     “Revolving Credit Facility Administrative Agent” has the meaning assigned
to that term in the preamble to this Agreement.
     “Revolving Credit Facility Agents” means the Revolving Credit Facility
Administrative Agent and the Revolving Credit Facility Collateral Agent.
     “Revolving Credit Facility Approved Counterparty” means the Revolving
Credit Facility Administrative Agent, any Revolving Credit Facility Lender or
any Affiliate of any of them.
     “Revolving Credit Facility Borrowers” means the Company, Solutia Europe
SA/NV, a limited liability company incorporated under Belgian law with
registered office Chaussée de Boondael 6, 1050 Bruxelles, registered with the
Crossroads Bank for Enterprises under number 0460.474.440, Commercial Court of
Brussels, whose legal form will be converted from a S.A./N.V. (limited liability
company) into a SPRL/BVBA (private limited liability company), Flexsys SA/NV, a
Belgian limited liability company (“société anonyme” / “naamloze vennootschap”),
having its registered office at Woluwedal 24, bus 3, B-1932 Sint-Stevens-Woluwe,
Belgium and registered with the Legal Entities Register (RPM/RPR Brussels) under
enterprise number 454.045.419 and any other Person that becomes a “Borrower”
under the Revolving Credit Agreement in accordance with the terms thereof.
     “Revolving Credit Facility Cap Amount” means $450.0 million.
     “Revolving Credit Facility Collateral Agent” has the meaning assigned to
that term in the preamble to this Agreement.
     “Revolving Credit Facility Credit Documents” means the Revolving Credit
Agreement and the other “Loan Documents” (as defined in the Revolving Credit
Agreement), each Cash Management Document and each of the other agreements,
documents and instruments providing for or evidencing any other Revolving Credit
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Revolving Credit Obligations, including any
intercreditor or joinder agreement among holders of Revolving Credit Obligations
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, increased, modified, replaced, renewed, extended or
Refinanced from time to time in accordance with the provisions of this
Agreement.
     “Revolving Credit Facility Default” means an “Event of Default” (as defined
in the Revolving Credit Agreement).
     “Revolving Credit Facility Grantor Collateral” means all of the assets and
property of any Grantor, whether real, personal or mixed, with respect to which
a Lien is granted or purported to be granted under the Revolving Credit Grantor
Security Documents as security for any Revolving Credit Obligations.
     “Revolving Credit Facility Grantor Security Documents” means each Revolving
Credit Facility Security Document with respect to which any Grantor is a party.

11



--------------------------------------------------------------------------------



 



     “Revolving Credit Facility Security Documents” means the “Security
Documents” (as defined in the Revolving Credit Agreement) and any other
agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted to secure any Revolving Credit Obligations or under
which rights or remedies with respect to such Liens are governed.
     “Revolving Credit Facility Subsidiary Guarantor” means a “Subsidiary
Guarantor” (as defined in the Revolving Credit Agreement).
     “Revolving Credit Lenders” means the “Lenders” under and as defined in the
Revolving Credit Agreement.
     “Revolving Credit Obligations” means, collectively, (a) the loans made
under the Revolving Credit Agreement, reimbursement obligations in respect of
letters of credit, bank guarantees and similar instruments issued or otherwise
outstanding under the Revolving Credit Agreement and all other amounts,
obligations, covenants and duties owing by the Revolving Credit Facility
Borrowers and any Revolving Credit Facility Subsidiary Guarantors to any
Revolving Credit Facility Agent, any Revolving Credit Lender, any Affiliate of
any of them or any “Indemnitee” (as defined in the Revolving Credit Agreement),
of every type and description (whether by reason of an extension of credit,
loan, guaranty, indemnification or otherwise), present or future, arising under
the Revolving Credit Agreement or any other Revolving Credit Facility Credit
Document, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all fees, interest (including
interest accruing after the maturity of the loans under the Revolving Credit
Agreement and Post-Petition Interest), charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Revolving Credit Facility
Borrowers or any Revolving Credit Facility Subsidiary Guarantors under the
Revolving Agreement or any other Revolving Credit Facility Credit Document and
(b) the due and punctual payment and performance of all Cash Management
Obligations of the Revolving Credit Facility Borrowers and any Revolving Credit
Facility Subsidiary Guarantors.
     Notwithstanding the foregoing, if the sum of (x) the aggregate principal
amount of Indebtedness constituting principal outstanding under the Revolving
Credit Agreement and the other Revolving Credit Facility Credit Documents (other
than Indebtedness in respect of Cash Management Obligations of the Revolving
Credit Facility Borrowers and the Revolving Credit Facility Subsidiary
Guarantors ) plus (y) the aggregate face amount of any outstanding letters of
credit, bank guarantees and similar instruments issued under the Revolving
Credit Agreement, exceeds the Revolving Credit Facility Cap Amount, then only
that portion of such Indebtedness and such aggregate face amount of letters of
credit, bank guarantees and similar instruments equal to the Revolving Credit
Facility Cap Amount plus Cash Management Obligations of the Revolving Credit
Facility Borrowers and the Revolving Credit Facility Subsidiary Guarantors shall
be included in Revolving Credit Obligations and interest, fees, expenses and
indemnification obligations with respect to such Indebtedness and letters of
credit, bank guarantees and similar instruments shall only constitute Revolving
Credit Obligations to the extent related to Indebtedness and the face amounts of
letters of included in the Revolving Credit Obligations; provided that
notwithstanding the foregoing, “Revolving Credit Obligations” shall include, if
applicable, Indebtedness pursuant to a DIP Financing to the extent permitted
pursuant to Section 6.1(a).
     “Revolving Credit Standstill Period” has the meaning assigned to that term
in Section 3.2(a)(1).
     “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants,

12



--------------------------------------------------------------------------------



 



bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
     “Securities Accounts” means all present and future “securities accounts”
(as defined in Article 8 of the UCC), including all cash, funds, “uncertificated
securities” and “securities entitlements” (in each case, as defined in Article 8
of the UCC) from time to time held therein or on deposit therein.
     “Subsidiary” means, with respect to any Person (“parent”), (i) any
corporation, limited liability company, association or other business entity of
which more than 50% of the outstanding Capital Stock having ordinary voting
power to elect a majority of the board of directors of such corporation, limited
liability company, association or other business entity (irrespective of whether
at the time any other class or classes of Capital Stock of such corporation,
limited liability company, association or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by the parent, by the parent and one or more other
Subsidiaries of the parent, or by one or more other Subsidiaries of the parent;
(ii) any partnership of which more than 50% of the outstanding partnership
interests having the power to act as a general partner of such partnership
(irrespective of whether at the time any partnership interests other than
general partnership interests of such partnership shall or might have voting
power upon the occurrence of any contingency) are at the time directly or
indirectly owned by the parent, by the parent and one or more other Subsidiaries
of the parent, or by one or more other Subsidiaries of the parent; or (iii) any
other Person that is otherwise Controlled by the parent, by the parent and one
or more other Subsidiaries of the parent, or by one or more other Subsidiaries
of the parent. Unless otherwise indicated, when used in this Agreement, the term
“Subsidiary” shall refer to a Subsidiary of the Company.
     “Term Loan Administrative Agent” has the meaning assigned to that term in
the preamble to this Agreement.
     “Term Loan Agents” means the Term Loan Administrative Agent and the Term
Loan Collateral Agent.
     “Term Loan Agreement” has the meaning assigned to that term in the Recitals
to this Agreement.
     “Term Loan Approved Counterparty” means the counterparty to a Term Loan
Hedging Agreement entered into by the Company or any Term Loan Subsidiary
Guarantor.
     “Term Loan Cap Amount” means $1.45 billion.
     “Term Loan Claimholders” means, at any relevant time, the holders of Term
Loan Obligations at that time, including the Term Loan Lenders, the agents under
the Term Loan Credit Documents, any Term Loan Approved Counterparties.
     “Term Loan Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted or
purported to be granted under any Term Loan Security Documents as security for
any Term Loan Obligations.
     “Term Loan Collateral Agent” has the meaning assigned to that term in the
preamble to this Agreement.

13



--------------------------------------------------------------------------------



 



     “Term Loan Credit Documents” means the Term Loan Agreement and the other
“Loan Documents” (as defined in the Term Loan Agreement), each Term Loan Hedging
Agreement and each of the other agreements, documents and instruments providing
for or evidencing any other Term Loan Obligation, and any other document or
instrument executed or delivered at any time in connection with any Term Loan
Obligations, including any intercreditor or joinder agreement among holders of
Term Loan Obligations, to the extent such are effective at the relevant time, as
each may be amended, restated, supplemented, modified, renewed, increased,
replaced, extended or Refinanced from time to time in accordance with the
provisions of this Agreement.
     “Term Loan Default” means an “Event of Default” (as defined in the Term
Loan Agreement).
     “Term Loan Hedging Agreement” means each “Pari Passu Secured Hedging
Agreement” (as defined in the Term Loan Agreement).
     “Term Loan Lenders” means the “Lenders” under and as defined in the Term
Loan Agreement.
     “Term Loan Mortgages” means a collective reference to each mortgage, deed
of trust and other document or instrument under which any Lien on any Real
Estate Asset owned by any Grantor is granted to secure any Term Loan Obligations
or under which rights or remedies with respect to any such Liens are governed.
     “Term Loan Obligations” means, collectively, (a) the loans made under the
Term Loan Agreement and all other amounts, obligations, covenants and duties
owing by the Company and any Term Loan Subsidiary Guarantors to any Term Loan
Agent, any Term Loan Lender, any Affiliate of any of them or any “Indemnitee”
(as defined in the Term Loan Agreement), of every type and description (whether
by reason of an extension of credit, loan, guaranty, indemnification or
otherwise), present or future, arising under the Term Loan Agreement or any
other Term Loan Credit Document, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all fees, interest (including interest accruing after the maturity of the loans
under the Term Loan Agreement and Post-Petition Interest), charges, expenses,
attorneys’ fees and disbursements and other sums chargeable to the Company or
any Term Loan Subsidiary Guarantor under the Term Loan Agreement or any other
Term Loan Credit Document and (b) the due and punctual payment and performance
of all obligations of the Company and the Term Loan Subsidiary Guarantors under
each Term Loan Hedging Agreement.
     Notwithstanding the foregoing, if the aggregate amount of Indebtedness
constituting principal outstanding under the Term Loan Agreement and the other
Term Loan Credit Documents (other than Indebtedness in respect of Term Loan
Hedging Agreements) is in excess of the Term Loan Cap Amount, then only that
portion of such Indebtedness equal to the Term Loan Cap Amount plus obligations
in respect of Term Loan Hedging Agreements shall be included in Term Loan
Obligations and interest, fees, expenses and indemnification obligations with
respect to such Indebtedness shall only constitute Term Loan Obligations to the
extent related to Indebtedness included in the Term Loan Obligations; provided
that notwithstanding the foregoing, “Term Loan Obligations” shall include, if
applicable, Indebtedness pursuant to a DIP Financing to the extent permitted
pursuant to Section 6.1(b).
     “Term Loan Security Documents” means the “Security Documents” (as defined
in the Term Loan Agreement) and any other agreement, document or instrument
pursuant to which a Lien is

14



--------------------------------------------------------------------------------



 



granted or purported to be granted to secure any Term Loan Obligations or under
which rights or remedies with respect to such Liens are governed.
     “Term Loan Standstill Period” has the meaning assigned to that term in
Section 3.1(a)(1).
     “Term Loan Subsidiary Guarantor” means a “Subsidiary Guarantor” (as defined
in the Term Loan Agreement).
     “Trademarks” means, collectively, all United States, state, and foreign
trademarks, service marks, certification marks, slogans, logos, certification
marks, trade dress, internet domain names, corporate names, trade names, and
other source or business identifiers, whether registered or unregistered
(whether statutory or common law and whether established or registered in the
United States or any other country or any political subdivision thereof),
together with any and all (i) registrations and applications for any of the
foregoing, (ii) good-will connected with the use thereof and symbolized thereby,
(iii) rights and privileges arising under applicable law with respect to the use
of any of the foregoing, (iv) renewals thereof and amendments thereto, (v)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations thereof, (vi) rights corresponding thereto throughout the world and
(vii) rights to sue for past, present and future infringements, dilutions or
other violations thereof.
     “Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, whether or not such information has been
reduced to a writing or other tangible form, together with all (i) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (ii) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including damages,
claims and payments for past, present or future misappropriation or other
violations thereof, (iii) rights corresponding thereto throughout the world and
(iv) rights to sue for past, present and future misappropriation or other
violations thereof.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of New York; provided that in the event that, by reason of mandatory
provisions of law, any of the attachment, perfection or priority of any
Collateral Agent’s or any secured party’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect from time to time in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
     1.2. Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise:
     (a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;
     (b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

15



--------------------------------------------------------------------------------



 



     (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
     (d) all references herein to Sections shall be construed to refer to
Sections of this Agreement;
     (e) all references to terms defined in the UCC in effect in the State of
New York shall have the meaning ascribed to them therein (unless otherwise
specifically defined herein); and
     (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     SECTION 2. Lien Priorities.
     2.1 Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Term Loan
Obligations granted on the Collateral or of any Liens securing the Revolving
Credit Obligations granted on the Collateral and notwithstanding any provision
of any UCC, or any other applicable law or the Revolving Credit Facility Credit
Documents or the Term Loan Credit Documents or any defect or deficiencies in, or
failure to perfect, the Liens securing the Revolving Credit Obligations or Term
Loan Obligations or any other circumstance whatsoever, the Revolving Credit
Facility Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, and the Term Loan Collateral Agent, on behalf of itself and the
Term Loan Claimholders, hereby agree that:
     (a) any Lien on the Current Asset Collateral securing any Revolving Credit
Obligations, whether now or hereafter held by or on behalf of the Revolving
Credit Facility Collateral Agent or any Revolving Credit Claimholders or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in right, priority, operation and all other respects to all Liens on the Current
Asset Collateral securing any Term Loan Obligations; and
     (b) any Lien on the Fixed Asset Collateral securing any Term Loan
Obligations, whether now or hereafter held by or on behalf of the Term Loan
Collateral Agent, any Term Loan Claimholders or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in right, priority, operation and
all other respects to all Liens on the Fixed Asset Collateral securing any
Revolving Credit Obligations.
     2.2 Prohibition on Contesting Liens. Each of the Term Loan Collateral
Agent, for itself and on behalf of each Term Loan Claimholder, and the Revolving
Credit Facility Collateral Agent, for itself and on behalf of each Revolving
Credit Claimholder, agrees that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the Revolving Credit
Claimholders or any of the Term Loan Claimholders in the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of either Agent or any Revolving
Credit Claimholder or Term Loan Claimholder to enforce this Agreement, including
the provisions of this Agreement relating to the priority of the Liens securing
the Obligations as provided in Sections 2.1, 3.1 and 3.2. The Term Loan
Collateral Agent, for itself and on behalf of each Term Loan Claimholder,
acknowledges that the Revolving Credit Obligations are secured by collateral
granted by European Loan Parties (as such term is defined in the Revolving
Credit Agreement) and, in furtherance of this agreement, agrees that it will not

16



--------------------------------------------------------------------------------



 



(and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Revolving Credit Claimholders in any such
collateral.
     2.3 No New Liens. So long as the Discharge of Revolving Credit Obligations
and the Discharge of Term Loan Obligations have not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Company or any other Grantor, the parties hereto agree that neither
the Company nor any other Grantor nor any other Subsidiary that is required to
be a Grantor pursuant to the terms of the Term Loan Credit Documents, shall:
     (a) grant or permit any Liens on any of its property to secure any Term
Loan Obligations unless it has granted or concurrently grants a Lien on such
property to secure the Revolving Credit Obligations; or
     (b) grant or permit any Liens on any of its property to secure any
Revolving Credit Obligations unless it has granted or concurrently grants a Lien
on such property to secure the Term Loan Obligations (other than cash
collateralization of Revolving Credit Obligations consisting of Letters of
Credit (as such term is defined in the Revolving Credit Agreement) pursuant to
the terms of the Revolving Credit Agreement).
To the extent any additional Liens are granted on any asset or property pursuant
to this Section 2.3, the priority of such additional Liens shall be determined
in accordance with Section 2.1. In addition, to the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available hereunder, the Revolving Credit Facility
Collateral Agent, on behalf of the Revolving Credit Claimholders, and the Term
Loan Collateral Agent, on behalf of the Term Loan Claimholders, agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.
     2.4 Similar Liens and Agreements. The parties hereto agree that it is their
intention that the Revolving Credit Facility Grantor Collateral and the Term
Loan Collateral be identical (other than cash collateralization of Revolving
Credit Obligations consisting of Letters of Credit (as such term is defined in
the Revolving Credit Agreement) pursuant to the terms of the Revolving Credit
Agreement). In furtherance of the foregoing and of Section 8.8, the parties
hereto agree, subject to the other provisions of this Agreement (including
Section 5.3):
     (a) upon request by the Revolving Credit Facility Collateral Agent or the
Term Loan Collateral Agent, to cooperate in good faith from time to time in
order to determine the specific items included in the Revolving Credit Facility
Grantor Collateral and the Term Loan Collateral and the steps taken to perfect
their respective Liens thereon and the identity of the respective parties
obligated under the Revolving Credit Facility Credit Documents and the Term Loan
Credit Documents; and
     (b) that the Revolving Credit Facility Grantor Security Documents and the
Term Loan Security Documents and guarantees delivered by Grantors for the
Revolving Credit Obligations and the Term Loan Obligations, subject to
Section 5.3, shall be in all material respects the same forms of documents other
than with respect to differences to reflect the nature of the lending
arrangements and the respective Obligations secured thereunder and, to the
extent relevant, the priority of the Liens granted thereunder with respect to
the Fixed Asset Collateral and the Current Asset Collateral.
     SECTION 3. Enforcement.
     3.1 Exercise of Remedies – Restrictions on the Term Loan Collateral Agent.

17



--------------------------------------------------------------------------------



 



          (a) Until the Discharge of Revolving Credit Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, the Term Loan Collateral Agent and the Term Loan
Claimholders:
               (1) will not seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, or otherwise exercise or seek to exercise any rights or remedies with
respect to any Current Asset Collateral (including the exercise of any right of
setoff or any right under any Account Agreement with respect to Deposit Accounts
or Securities Accounts) or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure); provided that the
Term Loan Collateral Agent may exercise any or all such rights or remedies after
the passage of a period of at least 180 days has elapsed since the later of:
(A) the date on which the Term Loan Administrative Agent or the Term Loan
Collateral Agent first declared the existence of a Term Loan Default and
demanded the repayment of all the principal amount of any Term Loan Obligations;
and (B) the date on which the Revolving Credit Facility Administrative Agent
received notice from the Term Loan Collateral Agent of such declaration of a
Term Loan Default and demand for repayment (the “Term Loan Standstill Period”);
provided, further, that notwithstanding anything herein to the contrary, in no
event shall the Term Loan Collateral Agent or any Term Loan Claimholder exercise
any rights or remedies with respect to the Current Asset Collateral (unless
(x) the final step triggering the “one action rule” or any similar legal
provision in any applicable state has occurred and (y) the applicable Term Loan
Claimholder has provided written notice to the Revolving Credit Claimholders no
later than five days prior to the commencement of such final step of its
exercise of any rights or remedies permitted hereunder) if, notwithstanding the
expiration of the Term Loan Standstill Period, the Revolving Credit Facility
Collateral Agent or Revolving Credit Claimholders shall have commenced and be
diligently pursuing the exercise of their rights or remedies with respect to all
or any material portion of such Collateral (prompt notice of such exercise to be
given to the Term Loan Collateral Agent);
               (2) will not contest, protest or object to, or otherwise
interfere with, any foreclosure proceeding or action brought by the Revolving
Credit Facility Collateral Agent or any Revolving Credit Claimholder or any
other exercise by the Revolving Credit Facility Collateral Agent or any
Revolving Credit Claimholder of any rights and remedies relating to the Current
Asset Collateral, whether under the Revolving Credit Facility Credit Documents
or otherwise; and
               (3) subject to their rights under clause (a)(1) above and except
as may be permitted in Section 3.1(c), will not object to the forbearance by the
Revolving Credit Facility Collateral Agent or any of the Revolving Credit
Claimholders from bringing or pursuing any Collateral Enforcement Action;
provided that, in the case of (1), (2) and (3) above, the Liens granted to
secure the Term Loan Obligations of the Term Loan Claimholders shall attach to
the Proceeds resulting from any such actions taken by the Revolving Credit
Facility Collateral Agent or any Revolving Credit Claimholder in accordance with
this Agreement (after giving effect to any proper application of such Proceeds
to the Revolving Credit Obligations) subject to the relative priorities
described in Section 2.
          (b) Until the Discharge of Revolving Credit Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, the Term Loan Collateral Agent, for itself and on behalf of
the Term Loan Claimholders, agrees that the Revolving Credit Facility Collateral
Agent and the Revolving Credit Claimholders shall have the right to enforce
rights, exercise remedies (including set-off and the right to credit bid their
debt) and, in connection therewith (including voluntary Dispositions of Current
Asset Collateral by the respective Grantors after a Revolving Credit Facility
Default) make determinations regarding the release, disposition, or restrictions
with respect to the Current Asset Collateral (including exercising remedies
under Account Agreements

18



--------------------------------------------------------------------------------



 



with respect to Deposit Accounts or Securities Accounts) without any
consultation with or the consent of the Term Loan Collateral Agent or any Term
Loan Claimholder; provided that the Lien securing the Term Loan Obligations
shall remain on the Proceeds (other than those properly applied to the Revolving
Credit Obligations) of such Collateral released or disposed of subject to the
relative priorities described in Section 2. In exercising rights and remedies
with respect to the Current Asset Collateral, the Term Loan Collateral Agent,
for itself and on behalf of the Term Loan Claimholders, agrees that the
Revolving Credit Facility Collateral Agent and the Revolving Credit Claimholders
may enforce the provisions of the Revolving Credit Facility Credit Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the Current Asset Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC (and any similar or
equivalent legislation of any applicable jurisdiction outside the United States)
and of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.
          (c) Notwithstanding the foregoing, the Term Loan Collateral Agent and
any Term Loan Claimholder may:
               (1) file a claim or statement of interest with respect to the
Term Loan Obligations; provided that an Insolvency or Liquidation Proceeding has
been commenced by or against any Grantor;
               (2) take any action in order to create, perfect, preserve or
protect its Lien on any of the Collateral; provided that such action shall not
be inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the Current Asset Collateral, or the rights of
the Revolving Credit Facility Collateral Agent or the Revolving Credit
Claimholders to exercise remedies in respect thereof;
               (3) file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Claimholders, including any claims secured by the Current Asset
Collateral, if any, in each case in accordance with the terms of this Agreement;
               (4) file any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
               (5) vote on any plan of reorganization, file any proof of claim,
make other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Term Loan
Obligations and the Fixed Asset Collateral;
               (6) exercise any of its rights or remedies with respect to any of
the Collateral after the termination of the Term Loan Standstill Period to the
extent permitted by Section 3.1(a)(1); and
               (7) make a cash bid on all or any portion of the Collateral in
any foreclosure proceeding or action.
          The Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, agrees that it will not take or receive any Current Asset
Collateral or any Proceeds of such Collateral in connection with the exercise of
any right or remedy (including set-off) with respect to any such Collateral

19



--------------------------------------------------------------------------------



 



in its capacity as a creditor in violation of this Agreement. Without limiting
the generality of the foregoing, unless and until, the Discharge of Revolving
Credit Obligations has occurred, except as expressly provided in this
Section 3.1(c) and Sections 3.1(a) and 6.3(c)(1), the sole right of the Term
Loan Collateral Agent and the Term Loan Claimholders with respect to the Current
Asset Collateral is to hold a Lien on such Collateral pursuant to the Term Loan
Security Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of
Revolving Credit Obligations has occurred.
          (d) Subject to Sections 3.l(a), 3.1(c) and 6.3(c)(1):
               (1) the Term Loan Collateral Agent, for itself and on behalf of
the Term Loan Claimholders, agrees that the Term Loan Collateral Agent and the
Term Loan Claimholders will not, except as not prohibited herein, take any
action that would hinder any exercise of remedies under the Revolving Credit
Facility Credit Documents or that is otherwise prohibited hereunder, including
any sale, lease, exchange, transfer or other disposition of the Current Asset
Collateral, whether by foreclosure or otherwise;
               (2) the Term Loan Collateral Agent, for itself and on behalf of
the Term Loan Claimholders, hereby waives any and all rights it or the Term Loan
Claimholders may have as a junior lien creditor with respect to the Current
Asset Collateral or otherwise to object to the manner in which the Revolving
Credit Facility Collateral Agent or the Revolving Credit Claimholders seek to
enforce or collect the Revolving Credit Obligations or the Liens on the Current
Asset Collateral securing the Revolving Credit Obligations granted in any of the
Revolving Credit Facility Credit Documents or to any action that is not
prohibited by this Agreement, regardless of whether any action or failure to act
by or on behalf of the Revolving Credit Facility Collateral Agent or Revolving
Credit Claimholders is adverse to the interest of the Term Loan Claimholders;
and
               (3) the Term Loan Collateral Agent hereby acknowledges and agrees
that no covenant, agreement or restriction contained in any of the Term Loan
Security Documents or any other Term Loan Credit Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Revolving Credit Facility Collateral Agent or the Revolving Credit Claimholders
with respect to the Current Asset Collateral as set forth in this Agreement and
the Revolving Credit Facility Credit Documents.
          (e) Except as otherwise specifically set forth in Sections 3.1(a),
3.1(d) and 3.5, the Term Loan Collateral Agent and the Term Loan Claimholders
may exercise rights and remedies as unsecured creditors against any Grantor and
may exercise rights and remedies with respect to the Fixed Asset Collateral, in
each case, in accordance with the terms of the Term Loan Credit Documents and
applicable law; provided that in the event that any Term Loan Claimholder
becomes a judgment Lien creditor in respect of Current Asset Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Term Loan Obligations, such judgment Lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the Revolving Credit
Obligations) as the other Liens securing the Term Loan Obligations are subject
to this Agreement.
          (f) Nothing in this Agreement shall prohibit the receipt by the Term
Loan Collateral Agent or any Term Loan Claimholders of payments of interest,
principal and other amounts owed in respect of the Term Loan Obligations so long
as such receipt is not the direct or indirect result of the exercise by the Term
Loan Collateral Agent or any Term Loan Claimholders of rights or remedies as a
secured creditor (including set-off) or enforcement of any Lien held by any of
them, in each case in contravention of this Agreement. Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the Revolving
Credit Facility Collateral Agent or the Revolving Credit Claimholders

20



--------------------------------------------------------------------------------



 



may have against the Grantors under the Revolving Credit Facility Credit
Documents, other than with respect to the Fixed Asset Collateral solely to the
extent expressly provided herein.
          3.2 Exercise of Remedies – Restrictions on the Revolving Credit
Facility Collateral Agent.
          (a) Until the Discharge of Term Loan Obligations has occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Revolving Credit Facility Collateral Agent and the Revolving
Credit Claimholders:
               (1) will not seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, or otherwise exercise or seek to exercise any rights or remedies with
respect to any Fixed Asset Collateral or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure);
provided that the Revolving Credit Facility Collateral Agent may exercise the
rights provided for in Section 3.3 (with respect to any Access Period) and may
exercise any or all such other rights or remedies after the passage of a period
of at least 180 days has elapsed since the later of: (A) the date on which the
Revolving Credit Facility Administrative Agent or the Revolving Credit Facility
Collateral Agent declared the existence of any Revolving Credit Facility Default
and demanded the repayment of all the principal amount of any Revolving Credit
Obligations; and (B) the date on which the Term Loan Collateral Agent received
notice from the Revolving Credit Facility Collateral Agent of such declaration
of a Revolving Credit Facility Default and demand for repayment (the “Revolving
Credit Standstill Period”); provided, further, that notwithstanding anything
herein to the contrary, in no event shall the Revolving Credit Facility
Collateral Agent or any Revolving Credit Claimholder exercise any rights or
remedies (other than those under Section 3.3) with respect to the Fixed Asset
Collateral (unless (x) the final step triggering the “one action rule” or any
similar legal provision in any applicable state has occurred and (y) the
applicable Revolving Credit Claimholder has provided written notice to the Term
Loan Claimholders no later than five days prior to the commencement of such
final step of its exercise of any rights or remedies permitted hereunder) if,
notwithstanding the expiration of the Revolving Credit Standstill Period, the
Term Loan Collateral Agent or Term Loan Claimholders shall have commenced and be
diligently pursuing the exercise of their rights or remedies with respect to all
or any material portion of such Collateral (prompt notice of such exercise to be
given to the Revolving Credit Facility Collateral Agent);
               (2) will not contest, protest or object to, or otherwise
interfere with, any foreclosure proceeding or action brought by the Term Loan
Collateral Agent or any Term Loan Claimholder or any other exercise by the Term
Loan Collateral Agent or any Term Loan Claimholder of any rights and remedies
relating to the Fixed Asset Collateral, whether under the Term Loan Credit
Documents or otherwise; and
               (3) subject to their rights under clause (a)(1) above and except
as may be permitted in Section 3.2(c), will not object to the forbearance by the
Term Loan Collateral Agent or the Term Loan Claimholders from bringing or
pursuing any Collateral Enforcement Action;
provided that in the case of (1), (2) and (3) above, the Liens granted to secure
the Revolving Credit Obligations of the Revolving Credit Claimholders shall
attach to any Proceeds resulting from any such actions taken by the Term Loan
Collateral Agent or any Term Loan Claimholder in accordance with this Agreement
(after giving effect to any proper application of such Proceeds to the Term Loan
Obligations) subject to the relative priorities described in Section 2.
          (b) Until the Discharge of Term Loan Obligations has occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Revolving

21



--------------------------------------------------------------------------------



 



Credit Facility Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that the Term Loan Collateral Agent and the Term Loan
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith (including voluntary Dispositions of Fixed Asset Collateral by the
respective Grantors after a Term Loan Default) make determinations regarding the
release, disposition, or restrictions with respect to the Fixed Asset Collateral
without any consultation with or the consent of the Revolving Credit Facility
Collateral Agent or any Revolving Credit Claimholder; provided that the Lien
securing the Revolving Credit Obligations shall remain on the Proceeds (other
than those properly applied to the Term Loan Obligations) of such Collateral
released or disposed of subject to the relative priorities described in
Section 2. In exercising rights and remedies with respect to the Fixed Asset
Collateral, the Revolving Credit Facility Collateral Agent, on behalf of itself
and the Revolving Credit Claimholders, agrees that the Term Loan Collateral
Agent and the Term Loan Claimholders may enforce the provisions of the Term Loan
Credit Documents and exercise remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of the Fixed Asset Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC (and any similar or
equivalent legislation of any applicable jurisdiction outside the United States)
and of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.
          (c) Notwithstanding the foregoing, the Revolving Credit Facility
Collateral Agent and any Revolving Credit Claimholder may:
               (1) file a claim or statement of interest with respect to the
Revolving Credit Obligations; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor;
               (2) take any action in order to create, perfect, preserve or
protect its Lien on any of the Collateral; provided that such action shall not
be inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the Fixed Asset Collateral, or the rights of the
Term Loan Collateral Agent or any of the Term Loan Claimholders to exercise
remedies in respect thereof;
               (3) file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Revolving Credit Claimholders, including any claims secured by the Fixed
Asset Collateral, if any, in each case in accordance with the terms of this
Agreement;
               (4) file any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
               (5) vote on any plan of reorganization, file any proof of claim,
make other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Revolving
Credit Obligations and the Current Asset Collateral;
               (6) exercise any of its rights or remedies with respect to any of
the Collateral after the termination of the Revolving Credit Standstill Period
to the extent permitted by Section 3.2(a)(1); and

22



--------------------------------------------------------------------------------



 



               (7) make a cash bid on all or any portion of the Collateral in
any foreclosure proceeding or action.
          The Revolving Credit Facility Collateral Agent, on behalf of itself
and the Revolving Credit Claimholders, agrees that it will not take or receive
any Fixed Asset Collateral or any Proceeds of such Collateral in connection with
the exercise of any right or remedy (including set-off) with respect to any such
Collateral in its capacity as a creditor in violation of this Agreement. Without
limiting the generality of the foregoing, unless and until the Discharge of Term
Loan Obligations has occurred, except as expressly provided in this
Section 3.2(c) and Sections 3.2(a), 3.3 and 6.3(c)(2), the sole right of the
Revolving Credit Facility Collateral Agent and the Revolving Credit Claimholders
with respect to the Fixed Asset Collateral is to hold a Lien on such Collateral
pursuant to the Revolving Credit Facility Security Documents for the period and
to the extent granted therein and to receive a share of the Proceeds thereof, if
any, after the Discharge of Term Loan Obligations has occurred.
          (d) Subject to Sections 3.2(a), 3.2(c), 3.3 and 6.3(c)(2):
               (1) the Revolving Credit Facility Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, agrees that the Revolving
Credit Facility Collateral Agent and the Revolving Credit Claimholders will not,
except as not prohibited herein, take any action that would hinder any exercise
of remedies under the Term Loan Credit Documents or that is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Fixed Asset Collateral, whether by foreclosure or otherwise;
               (2) the Revolving Credit Facility Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, hereby waives any and all
rights it or the Revolving Credit Claimholders may have as a junior lien
creditor with respect to the Fixed Asset Collateral or otherwise to object to
the manner in which the Term Loan Collateral Agent or the Term Loan Claimholders
seek to enforce or collect the Term Loan Obligations or the Liens on the Fixed
Asset Collateral securing the Term Loan Obligations granted in any of the Term
Loan Credit Documents or to any action that is not prohibited by this Agreement,
regardless of whether any action or failure to act by or on behalf of the Term
Loan Collateral Agent or the Term Loan Claimholders is adverse to the interest
of the Revolving Credit Claimholders; and
               (3) the Revolving Credit Facility Collateral Agent hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any of the Revolving Credit Facility Security Documents or any other Revolving
Credit Facility Credit Document (other than this Agreement) shall be deemed to
restrict in any way the rights and remedies of the Term Loan Collateral Agent or
the Term Loan Claimholders with respect to the Fixed Asset Collateral as set
forth in this Agreement and the Term Loan Credit Documents.
          (e) Except as otherwise specifically set forth in Sections 3.2(a),
3.2(d) and 3.5, the Revolving Credit Facility Collateral Agent and the Revolving
Credit Claimholders may exercise rights and remedies as unsecured creditors
against any Grantor and may exercise rights and remedies with respect to the
Current Asset Collateral, in each case, in accordance with the terms of the
Revolving Credit Facility Credit Documents and applicable law; provided that in
the event that any Revolving Credit Claimholder becomes a judgment Lien creditor
in respect of Fixed Asset Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Revolving Credit
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Term Loan Obligations) as the
other Liens securing the Revolving Credit Obligations are subject to this
Agreement.

23



--------------------------------------------------------------------------------



 



          (f) Nothing in this Agreement shall prohibit the receipt by the
Revolving Credit Facility Collateral Agent or any Revolving Credit Claimholders
of payments of interest, principal and other amounts owed in respect of the
Revolving Credit Obligations so long as such receipt is not the direct or
indirect result of the exercise by the Revolving Credit Facility Collateral
Agent or any Revolving Credit Claimholders of rights or remedies as a secured
creditor (including set-off) or enforcement of any Lien held by any of them, in
each case in contravention of this Agreement. Nothing in this Agreement impairs
or otherwise adversely affects any rights or remedies the Term Loan Collateral
Agent or the Term Loan Claimholders may have against the Grantors under the Term
Loan Credit Documents, other than with respect to the Current Asset Collateral
solely to the extent expressly provided herein.
          3.3 Exercise of Remedies – Collateral Access Rights.
          (a) The Revolving Credit Facility Collateral Agent and the Term Loan
Collateral Agent agree not to commence any Collateral Enforcement Action until
the earlier to occur of (i) delivery of an Enforcement Notice to the other Agent
and (ii) the date on which any Insolvency or Liquidation Proceeding is commenced
by or against any Grantor (provided that in the case of this clause (ii), the
relevant Agent shall deliver an Enforcement Notice to the other Agent promptly
following commencement of any such Collateral Enforcement Action). Subject to
the provisions of Sections 3.1 and 3.2 above, either Agent may, to the extent
permitted by applicable law, join in any judicial proceedings commenced by the
other Agent to enforce Liens on the Collateral, provided that neither Agent, nor
the Revolving Credit Claimholders or the Term Loan Claimholders, as the case may
be, shall interfere with the Collateral Enforcement Actions of the other with
respect to Collateral in which such party has the benefit of the priority Lien
in accordance herewith.
          (b) If the Term Loan Collateral Agent, or any agent or representative
of the Term Loan Collateral Agent, or any receiver, shall obtain possession or
physical control of any of the Mortgaged Premises, the Term Loan Collateral
Agent shall promptly notify the Revolving Credit Facility Collateral Agent of
that fact (such notice, a “Notice of Occupancy”) and the Revolving Credit
Facility Collateral Agent shall, within ten Business Days thereafter, notify the
Term Loan Collateral Agent as to whether the Revolving Credit Facility
Collateral Agent desires to exercise access rights under this Agreement (such
notice, an “Access Acceptance Notice”), at which time the parties shall confer
in good faith to coordinate with respect to the Revolving Credit Facility
Collateral Agent’s exercise of such access rights; provided, that it is
understood and agreed that the Term Loan Collateral Agent shall obtain
possession or physical control of the Mortgaged Premises in the manner provided
in the applicable Term Loan Security Documents. Access rights may apply to
differing parcels of Mortgaged Premises at differing times, in which case, a
differing Access Period may apply to each such parcel. In the event that the
Revolving Credit Facility Collateral Agent elects to exercise its access rights
as provided in this Agreement, the Term Loan Collateral Agent agrees, for itself
and on behalf of the Term Loan Claimholders, that in the event that any Term
Loan Claimholder exercises its rights to sell or otherwise dispose of any
Mortgaged Premises, whether before or after the delivery of a Notice of
Occupancy to the Revolving Credit Facility Collateral Agent, the Term Loan
Collateral Agent shall (i) provide access rights to the Revolving Credit
Facility Collateral Agent for the duration of the Access Period in accordance
with this Agreement and (ii) if such a sale or other disposition occurs prior to
the Revolving Credit Facility Collateral Agent delivering an Access Acceptance
Notice during the time period provided therefor, or if applicable, the
expiration of the applicable Access Period, shall ensure that the purchaser or
other transferee of such Mortgaged Premises provides the Revolving Credit
Facility Collateral Agent the opportunity to exercise its access rights, and
upon delivery of an Access Acceptance Notice to such purchaser or transferee,
continued access rights to the Revolving Credit Facility for the duration of the
applicable Access Period, in the manner and to the extent required by this
Agreement.

24



--------------------------------------------------------------------------------



 



          (c) Upon delivery of notice to the Term Loan Collateral Agent as
provided in Section 3.3(b), the Access Period shall commence for the subject
parcel of Mortgaged Premises. During the Access Period, the Revolving Credit
Facility Collateral Agent and its agents, representatives and designees shall
have a non-exclusive right to have access to, and a rent free right to use, the
Fixed Asset Collateral for the purpose of arranging for and effecting the sale
or disposition of Current Asset Collateral, including the production,
completion, packaging and other preparation of such Current Asset Collateral for
sale or disposition. During any such Access Period, the Revolving Credit
Facility Collateral Agent and its agents, representatives and designees (and
Persons employed on their respective behalves), may continue to operate,
service, maintain, process and sell the Current Asset Collateral, as well as to
engage in bulk sales of Current Asset Collateral. The Revolving Credit Facility
Collateral Agent shall take proper care of any Fixed Asset Collateral that is
used by the Revolving Credit Facility Collateral Agent during the Access Period
and repair and replace any damage (ordinary wear-and-tear excepted) caused by
the Revolving Credit Facility Collateral Agent or its agents, representatives or
designees and the Revolving Credit Facility Collateral Agent shall comply with
all applicable laws in connection with its use or occupancy of the Fixed Asset
Collateral. The Revolving Credit Facility Collateral Agent and the Revolving
Credit Claimholders shall (to the extent that there are sufficient available
proceeds of Current Asset Collateral for the purposes of paying such indemnity)
indemnify and hold harmless the Term Loan Collateral Agent and the Term Loan
Claimholders for any injury or damage to Persons or property caused by the acts
or omissions of Persons under its control. The Revolving Credit Facility
Collateral Agent and the Term Loan Collateral Agent shall cooperate and use
reasonable efforts to ensure that their activities during the Access Period as
described above do not interfere materially with the activities of the other as
described above, including the right of the Term Loan Collateral Agent to
commence foreclosure of the Term Loan Mortgages, to show the Fixed Asset
Collateral to prospective purchasers and to ready the Fixed Asset Collateral for
sale.
          (d) If any order or injunction is issued or stay is granted or
otherwise comes into force which prohibits the Revolving Credit Facility
Collateral Agent from exercising any of its rights hereunder, then at the
Revolving Credit Facility Collateral Agent’s option, the Access Period granted
to the Revolving Credit Facility Collateral Agent under this Section 3.3 shall
be stayed during the period of such prohibition and shall continue thereafter
for the number of days remaining as required under this Section 3.3. If the Term
Loan Collateral Agent shall foreclose or otherwise sell any of the Fixed Asset
Collateral, the Term Loan Collateral Agent will notify the buyer thereof of the
existence of this Agreement and that the buyer is acquiring the Fixed Asset
Collateral subject to the terms of this Agreement.
          3.4 Exercise of Remedies – Intellectual Property Rights/Access to
Information. The Term Loan Collateral Agent, on behalf of itself and the Term
Loan Claimholders, hereby grants (to the full extent of the Term Loan Collateral
Agent’s rights and interests therein) the Revolving Credit Facility Collateral
Agent and its agents, representatives and designees, (a) a royalty free, rent
free non-exclusive worldwide license (or sublicense, as applicable, subject to
the terms of the underlying license) and lease (or sublease, as applicable,
subject to the terms of the underlying lease) to use all of the Fixed Asset
Collateral constituting Intellectual Property, solely to the extent necessary to
complete the sale, lease transfer or other disposition of inventory and (b) a
royalty free nonexclusive worldwide license (or sublicense, subject to the terms
of the underlying license) (which will be binding on any successor or assignee
of the Intellectual Property) to use any and all Intellectual Property, in each
case, at any time in connection with its Collateral Enforcement Action; provided
that the royalty free, rent free non-exclusive license (or sublicense, as
applicable) and lease (or sublease, as applicable) granted in clause (a) shall
immediately expire upon the earlier of (i) the sale, lease, transfer or other
disposition of all such inventory and (ii) the occurrence of the Discharge of
Revolving Credit Obligations.
          3.5 Exercise of Remedies – Set Off and Tracing of and Priorities in
Proceeds.

25



--------------------------------------------------------------------------------



 



          (a) The Revolving Credit Facility Collateral Agent, for itself and on
behalf of the Revolving Credit Claimholders, acknowledges and agrees that, to
the extent the Revolving Credit Facility Collateral Agent or any Revolving
Credit Claimholder exercises its rights of setoff against any Grantors’ Deposit
Accounts or Securities Accounts that contain identifiable Proceeds of Fixed
Asset Collateral, a percentage of the amount of such setoff equal to the
percentage that such Proceeds bear to the total amount on deposit in or credited
to the balance of such Deposit Accounts or Securities Accounts shall be deemed
to constitute Fixed Asset Collateral, which amount shall be held and distributed
pursuant to Section 4.3; provided that the foregoing shall not apply to any
setoff by the Revolving Credit Facility Collateral Agent against any Current
Asset Collateral to the extent applied to the payment of Revolving Credit
Obligations.
          (b) The Term Loan Collateral Agent, for itself and on behalf of the
Term Loan Claimholders, also agrees that prior to an issuance of an Enforcement
Notice, all funds deposited in a Deposit Account or a Securities Account that is
subject to an Account Agreement in favor of the Revolving Credit Facility
Collateral Agent and constitutes Current Asset Collateral and then applied to
the Revolving Credit Obligations shall be treated as Current Asset Collateral
and, unless the Revolving Credit Facility Collateral Agent has actual knowledge
to the contrary, any claim that payments made to the Revolving Credit Facility
Collateral Agent through the Deposit Accounts and Securities Accounts that are
subject to such Account Agreements, are Proceeds of or otherwise constitute
Fixed Asset Collateral are waived by the Term Loan Collateral Agent and the Term
Loan Claimholders.
          (c) The Revolving Credit Facility Collateral Agent, for itself and on
behalf of the Revolving Credit Claimholders, and the Term Loan Collateral Agent,
for itself and on behalf of the Term Loan Claimholders, further agree that prior
to an issuance of an Enforcement Notice, any Proceeds of Collateral, whether or
not deposited in a Deposit Account or a Securities Account subject to an Account
Agreement in favor of the Revolving Credit Facility Collateral Agent, shall not
(as between the Agents, the Revolving Credit Claimholders and the Term Loan
Claimholders) be treated as Proceeds of Collateral for purposes of determining
the relative priorities in the Collateral.
          SECTION 4. Payments.
          4.1 Application of Proceeds.
          (a) So long as the Discharge of Revolving Credit Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, all Current Asset Collateral or Proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Collateral upon the exercise of remedies by the Revolving
Credit Facility Collateral Agent or any Revolving Credit Claimholder, shall be
applied by the Revolving Credit Facility Collateral Agent to the Revolving
Credit Obligations in such order as specified in the relevant Revolving Credit
Facility Credit Documents. Upon the Discharge of Revolving Credit Obligations,
(A) if the Discharge of Term Loan Obligations has not occurred, the Revolving
Credit Facility Collateral Agent shall deliver to the Term Loan Collateral Agent
any Collateral and Proceeds of Collateral held by it as a result of the exercise
of remedies in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct to be applied by the Term
Loan Collateral Agent to the Term Loan Obligations in such order as specified in
the Term Loan Security Documents or (B) if the Discharge of Term Loan
Obligations has occurred, the Revolving Credit Facility Collateral Agent shall
direct and deliver such Collateral and Proceeds of Collateral held by it as a
result of the exercise of remedies as a court of competent jurisdiction directs.
          (b) So long as the Discharge of Term Loan Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, all Fixed

26



--------------------------------------------------------------------------------



 



Asset Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Collateral upon the exercise of
remedies by the Term Loan Collateral Agent or any Term Loan Claimholder, shall
be applied by the Term Loan Collateral Agent to the Term Loan Obligations in
such order as specified in the relevant Term Loan Credit Documents. Upon the
Discharge of Term Loan Obligations, (A) if the Discharge of Revolving Credit
Obligations has not occurred, the Term Loan Collateral Agent shall deliver to
the Revolving Credit Facility Collateral Agent any Collateral and Proceeds of
Collateral held by it as a result of the exercise of remedies in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Revolving Credit Facility
Collateral Agent to the Revolving Credit Obligations in such order as specified
in the Revolving Credit Facility Security Documents or (B) if the Discharge of
Revolving Credit Obligations has occurred, the Term Loan Collateral Agent shall
direct and deliver such Collateral and Proceeds of Collateral held by it as a
result of the exercise of remedies as a court of competent jurisdiction directs.
          4.2 Payments Over in Violation of Agreement. So long as neither the
Discharge of Revolving Credit Obligations nor the Discharge of Term Loan
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, any Collateral or
Proceeds thereof (including assets or Proceeds subject to Liens referred to in
the final sentence of Section 2.3) received by either Agent or any Term Loan
Claimholders or Revolving Credit Claimholders in connection with the exercise of
any right or remedy (including set-off) relating to the Collateral in
contravention of this Agreement shall be segregated and held in trust for and on
behalf of, and forthwith paid over to, the appropriate Agent for the benefit of
the Term Loan Claimholders or the Revolving Credit Claimholders, as the case may
be, in the same form as received, with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct. Each Agent is hereby authorized
by the other Agent to make any such endorsements as agent for the other Agent or
any Term Loan Claimholders or Revolving Credit Claimholders, as the case may be.
This authorization is coupled with an interest and is irrevocable until both the
Discharge of Revolving Credit Obligations and the Discharge of Term Loan
Obligations have occurred.
          4.3 Application of Payments. Subject to the other terms of this
Agreement, all payments received by (a) the Revolving Credit Facility Collateral
Agent or the Revolving Credit Claimholders may be applied, reversed and
reapplied, in whole or in part, to the Revolving Credit Obligations to the
extent provided for in the Revolving Credit Facility Credit Documents and (b)
the Term Loan Collateral Agent or the Term Loan Claimholders may be applied,
reversed and reapplied, in whole or in part, to the Term Loan Obligations to the
extent provided for in the Term Loan Credit Documents.
          4.4 Reinstatement.
          (a) To the extent any payment with respect to any Revolving Credit
Obligation (whether by or on behalf of any Grantor, as Proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Term Loan Claimholders, receiver or similar Person,
whether in connection with any Insolvency or Liquidation Proceeding or
otherwise, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Revolving Credit Claimholders and the Term Loan Claimholders,
be deemed to be reinstated and outstanding as if such payment had not occurred.
To the extent that any interest, fees, expenses or other charges (including
Post-Petition Interest) to be paid pursuant to the Revolving Credit Facility
Credit Documents are disallowed by order of any court, including by order of a
Bankruptcy Court in any Insolvency or Liquidation Proceeding, such interest,
fees, expenses and charges (including Post-Petition Interest) shall, as between
the Revolving Credit Claimholders and the Term Loan Claimholders,

27



--------------------------------------------------------------------------------



 



be deemed to continue to accrue and be added to the amount to be calculated as
the “Revolving Credit Obligations.”
          (b) To the extent any payment with respect to any Term Loan Obligation
(whether by or on behalf of any Grantor, as Proceeds of security, enforcement of
any right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Revolving Credit Claimholders, receiver or similar Person,
whether in connection with any Insolvency or Liquidation Proceeding or
otherwise, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Term Loan Claimholders and the Revolving Credit Claimholders,
be deemed to be reinstated and outstanding as if such payment had not occurred.
To the extent that any interest, fees, expenses or other charges (including
Post-Petition Interest) to be paid pursuant to the Term Loan Credit Documents
are disallowed by order of any court, including by order of a Bankruptcy Court
in any Insolvency or Liquidation Proceeding, such interest, fees, expenses and
charges (including Post-Petition Interest) shall, as between the Term Loan
Claimholders and the Revolving Credit Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “Term Loan
Obligations.”
          SECTION 5. Other Agreements.
          5.1 Releases.
          (a) (i) If in connection with the exercise of the Revolving Credit
Facility Collateral Agent’s remedies in respect of any Collateral as provided
for in Section 3.1, the Revolving Credit Facility Collateral Agent, for itself
or on behalf of any of the Revolving Credit Claimholders, releases any of its
Liens on any part of the Current Asset Collateral, then the Liens, if any, of
the Term Loan Collateral Agent, for itself or for the benefit of the Term Loan
Claimholders, on the Current Asset Collateral sold or disposed of in connection
with such exercise, shall be automatically, unconditionally and simultaneously
released. The Term Loan Collateral Agent, for itself or on behalf of any such
Term Loan Claimholders, promptly shall execute and deliver to the Revolving
Credit Facility Collateral Agent or such Grantor such termination statements,
releases and other documents as the Revolving Credit Facility Collateral Agent
or such Grantor may request to effectively confirm such release.
               (ii) If in connection with the exercise of the Term Loan
Collateral Agent’s remedies in respect of any Collateral as provided for in
Section 3.2, the Term Loan Collateral Agent, for itself or on behalf of any of
the Term Loan Claimholders, releases any of its Liens on any part of the Fixed
Asset Collateral, then the Liens, if any, of the Revolving Credit Facility
Collateral Agent, for itself or for the benefit of the Revolving Credit
Claimholders, on the Fixed Asset Collateral sold or disposed of in connection
with such exercise, shall be automatically, unconditionally and simultaneously
released. The Revolving Credit Facility Collateral Agent, for itself or on
behalf of any such Revolving Credit Claimholders, promptly shall execute and
deliver to the Term Loan Collateral Agent or such Grantor such termination
statements, releases and other documents as the Term Loan Collateral Agent or
such Grantor may request to effectively confirm such release.
          (b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the Revolving Credit Facility Credit Documents and the Term
Loan Credit Documents (other than in connection with the exercise of the
respective Agent’s rights and remedies in respect of the Collateral as provided
for in Sections 3.1 and 3.2), (i) the Revolving Credit Facility Collateral
Agent, for itself or on behalf of any of the Revolving Credit Claimholders,
releases any of its Liens on any part of the Current Asset Collateral, in each
case other than (A) in connection with the Discharge of Revolving Credit
Obligations or (B) after

28



--------------------------------------------------------------------------------



 



the occurrence and during the continuance of a Term Loan Default, then the
Liens, if any, of the Term Loan Collateral Agent, for itself or for the benefit
of the Term Loan Claimholders, on such Collateral shall be automatically,
unconditionally and simultaneously released, and (ii) the Term Loan Collateral
Agent, for itself or on behalf of any of the Term Loan Claimholders, releases
any of its Liens on any part of the Fixed Asset Collateral, in each case other
than (A) in connection with the Discharge of Term Loan Obligations or (B) after
the occurrence and during the continuance of a Revolving Credit Facility
Default, then the Liens, if any, of the Revolving Credit Facility Collateral
Agent, for itself or for the benefit of the Revolving Credit Claimholders, on
such Collateral (and, if such Collateral includes the Capital Stock of any
Subsidiary, the Liens on Collateral owned by such Subsidiary) shall be
automatically, unconditionally and simultaneously released. The Revolving Credit
Facility Collateral Agent and Term Loan Collateral Agent, each for itself and on
behalf of any such Revolving Credit Claimholders or Term Loan Claimholders, as
the case may be, promptly shall execute and deliver to the other Agent or such
Grantor such termination statements, releases and other documents as the other
Agent or such Grantor may request to effectively confirm such release.
          (c) Until the Discharge of Revolving Credit Obligations and the
Discharge of Term Loan Obligations shall occur, the Revolving Credit Facility
Collateral Agent, for itself and on behalf of the Revolving Credit Claimholders,
and the Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, as the case may be, hereby irrevocably constitutes and appoints
the other Agent and any officer or agent of the other Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the other Agent or such holder or
in the Agent’s own name, from time to time in such Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.
          (d) Until the Discharge of Revolving Credit Obligations and the
Discharge of Term Loan Obligations shall occur, to the extent that the Agents or
the Revolving Credit Claimholders or the Term Loan Claimholders (i) have
released any Lien on Collateral and such Lien is later reinstated or (ii) obtain
any new Liens from any Grantor, then the other Agent, for itself and for the
Revolving Credit Claimholders or Term Loan Claimholders, as the case may be,
shall, subject to the exceptions set forth in Section 2.3, be granted a Lien on
any such Collateral, subject to the lien priority provisions of this Agreement.
          5.2 Insurance.
          (a) Unless and until the Discharge of Revolving Credit Obligations has
occurred, subject to the terms of, and the rights of the Grantors under, the
Revolving Credit Facility Credit Documents, the Term Loan Collateral Agent, for
itself and on behalf of the Term Loan Claimholders agrees, that (i) the
Revolving Credit Facility Collateral Agent and the Revolving Credit Claimholders
shall have the sole and exclusive right to adjust settlement for any insurance
policy covering the Current Asset Collateral or the Liens with respect thereto
in the event of any loss thereunder or with respect thereto and to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting such Collateral; (ii) all Proceeds of any such policy
and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of such Collateral and to the extent required by the
Revolving Credit Facility Credit Documents shall be paid to the Revolving Credit
Facility Collateral Agent for the benefit of the Revolving Credit Claimholders
pursuant to the terms of the Revolving Credit Facility Credit Documents
(including for purposes of cash collateralization of letters of credit, bank
guarantees and similar instruments) and thereafter, to the extent no Revolving
Credit Obligations are outstanding, and subject to the rights of the Grantors
under the Term Loan Credit Documents, to the Term Loan Collateral Agent for the
benefit of the Term Loan Claimholders to the

29



--------------------------------------------------------------------------------



 



extent required under the Term Loan Security Documents and then, to the extent
no Term Loan Obligations are outstanding, to the owner of the subject property,
such other Person as may be entitled thereto or as a court of competent
jurisdiction may otherwise direct, and (iii) if the Term Loan Collateral Agent
or any Term Loan Claimholder shall, at any time, receive any Proceeds of any
such insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such Proceeds
over to the Revolving Credit Facility Collateral Agent in accordance with the
terms of Section 4.2.
          (b) Unless and until the Discharge of Term Loan Obligations has
occurred, subject to the terms of, and the rights of the Grantors under, the
Term Loan Credit Documents, the Revolving Credit Facility Collateral Agent, for
itself and on behalf of the Revolving Credit Claimholders, agrees that (i) the
Term Loan Collateral Agent and the Term Loan Claimholders shall have the sole
and exclusive right to adjust settlement for any insurance policy covering the
Fixed Asset Collateral or the Liens with respect thereto in the event of any
loss thereunder or with respect thereto and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Collateral; (ii) all Proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect of such Collateral and to the extent required by the Term Loan Credit
Documents shall be paid to the Term Loan Collateral Agent for the benefit of the
Term Loan Claimholders pursuant to the terms of the Term Loan Credit Documents
and thereafter, to the extent no Term Loan Obligations are outstanding, and
subject to the rights of the Grantors under the Revolving Credit Facility Credit
Documents, to the Revolving Credit Facility Collateral Agent for the benefit of
the Revolving Credit Claimholders to the extent required under the Revolving
Credit Facility Security Documents and then, to the extent no Revolving Credit
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct, and (iii) if the Revolving Credit Facility Collateral Agent or
any Revolving Credit Claimholder shall, at any time, receive any Proceeds of any
such insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such Proceeds
over to the Term Loan Collateral Agent in accordance with the terms of
Section 4.2.
          (c) To effectuate the foregoing, the Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to policies
which insure Collateral hereunder. To the extent any Proceeds are received for
business interruption or for any liability or indemnification and those Proceeds
are not compensation for a casualty loss with respect to the Fixed Asset
Collateral, such Proceeds shall first be applied to repay the Revolving Credit
Obligations (to the extent required pursuant to the Revolving Credit Agreement)
and then be applied, to the extent required by the Term Loan Credit Documents,
to the Term Loan Obligations.
          5.3 Amendments to Revolving Credit Facility Credit Documents and Term
Loan Credit Documents; Refinancing.
          (a) The Term Loan Credit Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the Term Loan Agreement
may be Refinanced, in each case, without notice to, or the consent of the
Revolving Credit Facility Collateral Agent or the Revolving Credit Claimholders,
all without affecting the lien subordination or other provisions of this
Agreement; provided that the holders of such Refinancing debt bind themselves in
a writing addressed to the Revolving Credit Facility Collateral Agent and the
Revolving Credit Claimholders to the terms of this Agreement and any such
amendment, supplement, modification or Refinancing shall not:
               (1) increase the sum of the then outstanding aggregate principal
amount of the Term Loan Agreement in excess of the Term Loan Cap Amount;

30



--------------------------------------------------------------------------------



 



               (2) increase the “Applicable Margin” or similar component of the
interest rate by more than 3% per annum at any level of the pricing grid
applicable thereto (excluding increases resulting from the accrual of interest
at the default rate); or
               (3) contravene any provision of this Agreement.
          (b) The Revolving Credit Facility Credit Documents may be amended,
supplemented or otherwise modified in accordance with their terms and the
Revolving Credit Agreement may be Refinanced, in each case, without notice to,
or the consent of the Term Loan Collateral Agent or the Term Loan Claimholders,
all without affecting the lien subordination or other provisions of this
Agreement; provided that the holders of such Refinancing debt bind themselves in
a writing addressed to the Term Loan Collateral Agent and the Term Loan
Claimholders to the terms of this Agreement and any such amendment, supplement,
modification or Refinancing shall not:
               (1) except to the extent permitted pursuant to Section 6.1(a),
increase the aggregate commitments of the Revolving Credit Lenders to an amount
greater than the Revolving Credit Facility Cap Amount;
               (2) increase the “Applicable Margin” or similar component of the
interest rate by more than 3% per annum at any level of the pricing grid
applicable thereto (excluding increases resulting from the accrual of interest
at the default rate); or
               (3) contravene any provision of this Agreement.
          (c) The Revolving Credit Facility Collateral Agent and the Term Loan
Collateral Agent shall each use good faith efforts to notify the other party of
any written amendment or modification to the Revolving Credit Agreement or the
Term Loan Agreement, but the failure to do so shall not create a cause of action
against the party failing to give such notice or create any claim or right on
behalf of any third party.
          (d) Except to the extent such legend would be prohibited by or
inconsistent with the laws of any applicable jurisdiction outside of the United
States, each of the Revolving Credit Facility Administrative Agent and the Term
Loan Administrative Agent will cause to be clearly, conspicuously and
prominently inserted on the face of each Revolving Credit Facility Security
Document and Term Loan Security Document to which a Grantor is a party, as well
as any renewals or replacements thereof, the following legend “This instrument,
the rights and obligations evidenced hereby, and the liens created hereunder,
are subordinate in the manner and to the extent set forth in the Intercreditor
Agreement, dated as of February 28, 2008, by and among SOLUTIA INC., a Delaware
corporation (the “Company”), each of the Company’s Subsidiaries party thereto
from time to time and CITIBANK, N.A. (“Citi”), in its capacity as administrative
agent for the holders of the Term Loan Obligations, and as collateral agent for
the holders of the Term Loan Obligations, Citi, in its capacity as
administrative agent for the holders of the Revolving Credit Obligations, and as
collateral agent for the holders of the Revolving Credit Obligations, as amended
from time to time; and each holder of this instrument, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Intercreditor
Agreement.”
          5.4 Bailees for Perfection.
          (a) (i) Each Agent agrees to hold that part of the Collateral that is
in its possession or control (or in the possession or control of its agents or
bailees) (such Collateral being the “Pledged Collateral”) as collateral agent
for the Revolving Credit Claimholders or the Term Loan Claimholders, as the case
may be, and on behalf of and for the benefit of the other Agent (such bailment
being intended,

31



--------------------------------------------------------------------------------



 



among other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the UCC) and any of such other Agent’s assignees
solely for the purpose of perfecting the security interest granted under the
Revolving Credit Facility Credit Documents and the Term Loan Credit Documents,
respectively, subject to the terms and conditions of this Section 5.4.
               (ii) To the extent a junior pledge of or junior lien on any Fixed
Asset Collateral (solely under clause (g) of such definition) is prohibited or
unenforceable under the law of any applicable jurisdiction outside the United
States, the Term Loan Collateral Agent shall accept a Lien on any such Fixed
Asset Collateral as sub-agent for the Revolving Credit Facility Collateral
Agent, for the benefit of the Revolving Credit Claimholders, solely for the
purpose of the creation and/or perfection of Liens in such Fixed Asset
Collateral to secure the Revolving Credit Obligations, and subject to the terms
and conditions of this Agreement, it being expressly understood and agreed that
the claims of the Revolving Credit Claimholders in respect of such Fixed Asset
Collateral shall be subordinated to the claims of the Term Loan Claimholders in
respect of such Fixed Asset Collateral on the same basis as the Liens on the
other Fixed Asset Collateral securing any Revolving Credit Obligations are
subordinated to the Liens on such other Fixed Asset Collateral securing any Term
Loan Obligations, and nothing in this Section 5.4 shall affect the status of
such Collateral as Fixed Asset Collateral.
               (iii) In the event the Term Loan Collateral Agent becomes subject
to liability, or suffers any costs, damages or expenses as a result of acting in
any such capacity under Section 5.4(a)(ii) for the Revolving Credit Facility
Collateral Agent or the Revolving Credit Claimholders, (A) the Grantors shall
pay, reimburse, indemnify and hold harmless the Term Loan Collateral Agent for
any such liabilities, costs, damages or expenses subject to the limitation set
forth in Section 9.05 of the Term Loan Agreement (but without giving effect to
clause (B) of the first proviso to Section 9.05(b)) to the extent applicable and
(B) in the event the Grantors fail to so pay, reimburse, indemnify and hold
harmless the Term Loan Collateral Agent, the Revolving Credit Claimholders shall
pay, reimburse, indemnify and hold harmless the Term Loan Collateral Agent for
any such liabilities, costs, damages or expenses.
               (iv) To the extent a junior pledge of or junior lien on any
Current Asset Collateral is prohibited or unenforceable under the law of any
applicable jurisdiction outside the United States, the Revolving Credit Facility
Collateral Agent may, in its sole discretion, elect to accept a Lien on any such
Current Asset Collateral as sub-agent for the Term Loan Collateral Agent, for
the benefit of the Term Loan Claimholders, solely for the purpose of the
creation and/or perfection of Liens in such Current Asset Collateral to secure
the Term Loan Obligations, and subject to the terms and conditions of this
Agreement, it being expressly understood and agreed that the claims of the Term
Loan Claimholders in respect of such Current Asset Collateral shall be
subordinated to the claims of the Revolving Credit Claimholders in respect of
such Current Asset Collateral on the same basis as the Liens on the other
Current Asset Collateral securing any Term Loan Obligations are subordinated to
the Liens on such other Current Asset Collateral securing any Revolving Credit
Obligations, and nothing in this Section 5.4 shall affect the status of such
Collateral as Current Asset Collateral.
               (v) In the event the Revolving Credit Facility Collateral Agent
becomes subject to liability, or suffers any costs, damages or expenses as a
result of acting in any such capacity under Section 5.4(a)(iv) for the Term Loan
Collateral Agent or the Term Loan Claimholders, (A) the Grantors shall pay,
reimburse, indemnify and hold harmless the Revolving Credit Facility Collateral
Agent for any such liabilities, costs, damages or expenses subject to the
limitation set forth in Section 9.05 of the Revolving Credit Agreement (but
without giving effect to clause (B) of the first proviso to Section 9.05(b)) to
the extent applicable and (B) in the event the Grantors fail to so pay,
reimburse, indemnify and hold harmless the Revolving Credit Facility Collateral
Agent, the Term Loan Claimholders shall pay, reimburse, indemnify and hold
harmless the Revolving Credit Facility Collateral Agent for any such
liabilities, costs, damages or expenses.

32



--------------------------------------------------------------------------------



 



          (b) Neither Agent shall have any obligation whatsoever to the other
Agent, to any Revolving Credit Claimholder, or to any Term Loan Claimholder to
ensure that any Collateral is genuine or owned by any of the Grantors or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 5.4. The duties or responsibilities of the respective Agents under this
Section 5.4 shall be limited solely to (i) holding the Pledged Collateral as
collateral agent and/or bailee in accordance with this Section 5.4 and
delivering the Pledged Collateral upon a Discharge of Revolving Credit
Obligations or Discharge of Term Loan Obligations, as the case may be, as
provided in paragraph (d) below and (ii) holding a Lien on Fixed Asset
Collateral (in the case of the Term Loan Collateral Agent) or Current Asset
Collateral (in the case of the Revolving Credit Facility Collateral Agent) as
sub-agent for the other Agent in accordance with this Section 5.4.
          (c) Neither Agent acting pursuant to this Section 5.4 shall have by
reason of the Revolving Credit Facility Credit Documents, the Term Loan Credit
Documents, this Agreement or any other document a fiduciary relationship in
respect of the other Agent, or any Revolving Credit Claimholders or any Term
Loan Claimholders.
          (d) Upon the Discharge of Revolving Credit Obligations or the
Discharge of Term Loan Obligations, as the case may be, the Agent under the
credit facility which has been discharged shall deliver the remaining Pledged
Collateral in its (or its agents’) possession or control (if any) together with
any necessary endorsements and without recourse or warranty, first, to the other
Agent to the extent the other Obligations (other than Contingent Obligations)
remain outstanding, and second, to the applicable Grantor to the extent no
Revolving Credit Obligations or Term Loan Obligations, as the case may be,
remain outstanding (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). Each Agent further agrees, to
the extent that any other Obligations (other than Contingent Obligations) remain
outstanding, to take all other commercially reasonable action as shall be
reasonably requested by the other Agent, at the sole cost and expense of such
other Agent or the Credit Parties, to permit such other Agent to obtain, for the
benefit of the Revolving Credit Claimholders or the Term Loan Claimholders, as
applicable, a first-priority security interest in the Collateral or as a court
of competent jurisdiction may otherwise direct.
          (e) Subject to the terms of this Agreement, (i) so long as the
Discharge of Revolving Credit Obligations has not occurred, the Revolving Credit
Facility Collateral Agent shall be entitled to deal with the Pledged Collateral
or Collateral within its “control” in accordance with the terms of this
Agreement and other Revolving Credit Facility Credit Documents, but only to the
extent that such Collateral constitutes Current Asset Collateral, as if the
Liens of the Term Loan Collateral Agent and Term Loan Claimholders did not exist
and (ii) so long as the Discharge of Term Loan Obligations has not occurred, the
Term Loan Collateral Agent shall be entitled to deal with the Pledged Collateral
or Collateral within its “control” in accordance with the terms of this
Agreement and other Term Loan Credit Documents, but only to the extent that such
Collateral constitutes Fixed Asset Collateral, as if the Liens of the Revolving
Credit Facility Collateral Agent and Revolving Credit Claimholders did not
exist. In furtherance of the foregoing, promptly following the Discharge of
Revolving Credit Obligations, unless a New Debt Notice in respect of new
Revolving Credit Facility Credit Documents shall have been delivered as provided
in Section 5.5 below, the Revolving Credit Facility Collateral Agent hereby
agrees to deliver, at the cost and expense of the Grantors, to each financial
institution depository or securities intermediary, if any, that is counterparty
to an Account Agreement, written notice as contemplated in such Account
Agreement, directing such financial institution depository or securities
intermediary, as applicable, to comply with the instructions of the Term Loan
Collateral Agent, unless the Discharge of Term Loan Obligations has occurred (as
notified to the Revolving Credit Facility Collateral Agent by the Term Loan
Collateral Agent), in which case, such Account Agreement shall be terminated.
          (f) Notwithstanding anything in this Agreement to the contrary:

33



--------------------------------------------------------------------------------



 



               (1) the Revolving Credit Facility Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, agrees that any requirement
under any Revolving Credit Facility Security Document that any Grantor deliver
any Collateral that constitutes Fixed Asset Collateral to the Revolving Credit
Facility Collateral Agent, or that requires any Grantor to vest the Revolving
Credit Facility Collateral Agent with possession or “control” (as defined in the
UCC) of any Collateral that constitutes Fixed Asset Collateral, in each case,
shall be deemed satisfied to the extent that, prior to the Discharge of Term
Loan Obligations, such Collateral is delivered to the Term Loan Collateral
Agent, or the Term Loan Collateral Agent shall have been vested with such
possession or (unless, pursuant to the UCC, control may be given concurrently to
the Revolving Credit Facility Collateral Agent and the Term Loan Collateral
Agent) “control”, in each case, subject to the provisions of Section 5.4; and
               (2) the Term Loan Collateral Agent, for itself and on behalf of
the Term Loan Claimholders, agrees that any requirement under any Term Loan
Security Document that any Grantor deliver any Collateral that constitutes
Current Asset Collateral to the Term Loan Collateral Agent, or that requires any
Grantor to vest the Term Loan Collateral Agent with possession or “control” (as
defined in the UCC) of any Collateral that constitutes Current Asset Collateral,
in each case, shall be deemed satisfied to the extent that, prior to the
Discharge of Revolving Credit Obligations, such Collateral is delivered to the
Revolving Credit Facility Collateral Agent, or the Revolving Credit Facility
Collateral Agent shall have been vested with such possession or (unless,
pursuant to the UCC, control may be given concurrently to the Term Loan
Collateral Agent and the Revolving Credit Facility Collateral Agent) “control”,
in each case, subject to the provisions of Section 5.4.
          5.5 When Discharge of Revolving Credit Obligations and Discharge of
Term Loan Obligations Deemed to Not Have Occurred. If in connection with the
Discharge of Revolving Credit Obligations or the Discharge of Term Loan
Obligations, any of the Grantors substantially concurrently enter into any
Refinancing of any Revolving Credit Obligation or Term Loan Obligation, as the
case may be, which Refinancing is permitted by both the Term Loan Credit
Documents and the Revolving Credit Facility Credit Documents, then such
Discharge of Revolving Credit Obligations or Discharge of Term Loan Obligations,
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken pursuant to this
Agreement as a result of the occurrence of such Discharge of Revolving Credit
Obligations or Discharge of Term Loan Obligations, as applicable) and, from and
after the date on which the New Debt Notice is delivered to the appropriate
Agent in accordance with the next sentence, the Indebtedness, liabilities and
other obligations under such Refinancing shall automatically be treated as
Revolving Credit Obligations or Term Loan Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the Revolving Credit Facility Collateral
Agent or Term Loan Collateral Agent, as the case may be, under such new
Revolving Credit Facility Credit Documents or new Term Loan Credit Documents
shall be the Revolving Credit Facility Collateral Agent or the Term Loan
Collateral Agent for all purposes of this Agreement. Upon receipt of a notice
(the “New Debt Notice”) stating that any of the Grantors have entered into new
Revolving Credit Facility Credit Documents or new Term Loan Credit Documents
(which notice shall include a complete copy of the relevant new documents (but
excluding any commitment and fee letters) and provide the identity of the new
collateral agent, such agent, the “New Agent”), the other Agent shall promptly
(a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as such Grantors or such New Agent shall
reasonably request in order to provide to the New Agent the rights contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement and (b) deliver to the New Agent any Pledged Collateral (that is Fixed
Asset Collateral, in the case of a New Agent that is the agent under any new
Term Loan Credit Documents or that is Current Asset Collateral, in the case of a
New Agent that is the agent under any new Revolving Credit Facility Credit
Documents) held by it together with any necessary endorsements (or otherwise
allow the New Agent to obtain control of such Pledged Collateral). The New Agent
shall agree in a writing in form and substance reasonably acceptable to the
other Agent

34



--------------------------------------------------------------------------------



 



and addressed to the other Agent and the Revolving Credit Claimholders or the
Term Loan Claimholders, as the case may be, to be bound by the terms of this
Agreement. If the new Revolving Credit Obligations under the new Revolving
Credit Facility Credit Documents or the new Term Loan Obligations under the new
Term Loan Credit Documents are secured by property of the Grantors (or any other
Subsidiary that is required to be a Grantor pursuant to the terms of the Term
Loan Credit Documents) that does not also secure the other Obligations, then the
other Obligations shall be secured at such time by a Lien on such property to
the same extent provided in the Revolving Credit Facility Credit Documents, Term
Loan Security Documents and this Agreement.
          SECTION 6. Insolvency or Liquidation Proceedings.
          6.1 Finance and Sale Issues.
          (a) Until the Discharge of Revolving Credit Obligations has occurred,
if any Grantor shall be subject to any Insolvency or Liquidation Proceeding and
the Revolving Credit Facility Collateral Agent or the other Revolving Credit
Claimholders shall desire to permit the use of “Cash Collateral” (as such term
is defined in Section 363(a) of the Bankruptcy Code) constituting Current Asset
Collateral on which the Revolving Credit Facility Collateral Agent or any other
creditor has a Lien or to permit any Grantor to obtain financing, whether from
the Revolving Credit Claimholders or any other Person under Section 364 of the
Bankruptcy Code or any similar Bankruptcy Law or pursuant to the order of a
court of competent jurisdiction (“DIP Financing”) then the Term Loan Collateral
Agent, on behalf of itself and the Term Loan Claimholders, agrees that it will
have been deemed to have consented to, and will raise no objection (nor support
any other Person objecting) to, such Cash Collateral use or DIP Financing so
long as such Cash Collateral use or DIP Financing meets the following
requirements: (i) a judicial finding is made that it is on commercially
reasonable terms, (ii) the aggregate principal amount of the DIP Financing plus
the aggregate outstanding principal amount of Revolving Credit Obligations
(other than Cash Management Obligations of the Revolving Credit Facility
Borrowers and the Revolving Credit Facility Subsidiary Guarantors) does not
exceed the sum of (I) the Revolving Credit Facility Cap Amount plus (II)
$50,000,000, (iii) the Term Loan Collateral Agent and the Term Loan Claimholders
retain the right to object to any ancillary agreements or arrangements regarding
the Cash Collateral use or the DIP Financing that are materially prejudicial to
their interests in the Fixed Asset Collateral, and (iv) the terms of the DIP
Financing (A) do not compel any Grantor to seek confirmation of a specific plan
of reorganization for which all or substantially all of the material terms are
set forth in the DIP Financing documentation or a related document, (B) do not
expressly require the liquidation of the Collateral prior to a default under the
DIP Financing documentation or Cash Collateral order and (C) do not require that
any Lien of the Term Loan Collateral Agent on the Fixed Asset Collateral be
subordinated to or pari passu with the Lien on the Fixed Asset Collateral
securing such DIP Financing. To the extent the Liens on the Current Asset
Collateral securing the Revolving Credit Obligations are subordinated to or pari
passu with the Liens securing such DIP Financing which meets the requirements of
clauses (i) through (iv) of this Section 6.1(a), the Term Loan Collateral Agent
will subordinate its Liens on the Current Asset Collateral to the Liens securing
such DIP Financing (and all obligations relating thereto) and to any adequate
protection provided to the Revolving Credit Claimholders in respect of the
Current Asset Collateral and to any “carve-out,” including for debtors’
professionals, agreed to by the Revolving Credit Facility Administrative Agent
or the other Revolving Credit Claimholders and will not request adequate
protection or any other relief in connection therewith (except, as expressly
agreed by the Revolving Credit Facility Collateral Agent or to the extent
permitted by Section 6.3).
          (b) Until the Discharge of Term Loan Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Term Loan Collateral Agent or the other Term Loan Claimholders shall desire to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code) constituting Fixed Asset Collateral on which the Term
Loan

35



--------------------------------------------------------------------------------



 



Collateral Agent has a Lien or to permit any Grantor to obtain DIP Financing,
then the Revolving Credit Facility Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, agrees that it will have been deemed to have
consented to, and will raise no objection (nor support any other Person
objecting) to, such Cash Collateral use or DIP Financing so long as such Cash
Collateral use or DIP Financing meet the following requirements: (i) a judicial
finding is made that it is on commercially reasonable terms, (ii) the aggregate
principal amount of the DIP Financing plus the aggregate outstanding principal
amount of Term Loan Obligations (other than the Term Loan Obligations in respect
of Term Loan Hedging Agreements) does not exceed the Term Loan Cap Amount,
(iii) the Revolving Credit Facility Collateral Agent and the Revolving Credit
Claimholders retain the right to object to any ancillary agreements or
arrangements regarding the Cash Collateral use or the DIP Financing that are
materially prejudicial to their interests in the Current Asset Collateral, and
(iv) the terms of the DIP Financing (A) do not compel any Grantor to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing documentation or a
related document, (B) do not expressly require the liquidation of the Collateral
prior to a default under the DIP Financing documentation or Cash Collateral
order, and (C) do not require that any Lien of the Revolving Credit Facility
Collateral Agent on the Current Asset Collateral be subordinated to or pari
passu with the Lien on the Current Asset Collateral securing such DIP Financing.
To the extent the Liens on the Fixed Asset Collateral securing the Term Loan
Obligations are subordinated to or pari passu with the Liens securing such DIP
Financing which meets the requirements of clauses (i) through (iv) of this
Section 6.1(b), the Revolving Credit Facility Collateral Agent will subordinate
its Liens on the Fixed Asset Collateral to the Liens securing such DIP Financing
(and all obligations relating thereto) and to any adequate protection provided
to the Term Loan Claimholders in respect of the Fixed Asset Collateral and to
any “carve-out,” including for debtors’ professionals, agreed to by the Term
Loan Administrative Agent or the other Term Loan Claimholders and will not
request adequate protection or any other relief in connection therewith (except,
as expressly agreed by the Term Loan Collateral Agent or to the extent permitted
by Section 6.3).
          6.2 Relief from the Automatic Stay.
          (a) Until the Discharge of Revolving Credit Obligations has occurred,
the Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Current Asset Collateral, without the
prior written consent of the Revolving Credit Facility Collateral Agent, unless
a motion for adequate protection permitted under Section 6.3 has been denied by
the relevant bankruptcy court.
          (b) Until the Discharge of Term Loan Obligations has occurred, the
Revolving Credit Facility Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, agrees that none of them shall seek (or support
any other Person seeking) relief from the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of the Fixed Asset
Collateral (other than to the extent such relief is required to exercise its
rights under Section 3.3), without the prior written consent of the Term Loan
Collateral Agent, unless a motion for adequate protection permitted under
Section 6.3 has been denied by the relevant bankruptcy court.
          6.3 Adequate Protection.
          (a) The Term Loan Collateral Agent, on behalf of itself and the Term
Loan Claimholders, agrees that none of them shall contest (or support any other
Person contesting):
               (1) any request by the Revolving Credit Facility Collateral Agent
or the Revolving Credit Claimholders for adequate protection with respect to the
Current Asset Collateral;

36



--------------------------------------------------------------------------------



 



provided that (A) such adequate protection claim shall not seek the creation of
any Lien over additional property of any Grantor other than with respect to
property that constitutes Revolving Credit Facility Grantor Collateral and
(B) if such additional property shall also constitute Fixed Asset Collateral,
(i) a Lien shall have been created in favor of the Term Loan Claimholders in
respect of such Collateral and (ii) the Lien in favor of the Revolving Credit
Claimholders shall be subordinated to the extent set forth in this Agreement; or
               (2) any objection by the Revolving Credit Facility Collateral
Agent or the Revolving Credit Claimholders to any motion, relief, action or
proceeding based on the Revolving Credit Facility Collateral Agent or the
Revolving Credit Claimholders claiming a lack of adequate protection with
respect to the Current Asset Collateral; provided that if the Revolving Credit
Facility Collateral Agent is granted adequate protection in the form of
additional collateral, the Term Loan Collateral Agent and the Term Loan
Claimholders may seek or request adequate protection in the form of a Lien on
such additional collateral; it being understood and agreed that (A) to the
extent such additional collateral shall also constitute Fixed Asset Collateral,
the Lien on such additional collateral in favor of the Revolving Credit Facility
Collateral Agent shall be subordinated to the Lien on such additional collateral
in favor of the Term Loan Collateral Agent and (B) to the extent such additional
collateral shall also constitute Current Asset Collateral, the Lien on such
additional collateral in favor of the Revolving Credit Facility Collateral Agent
shall be senior to the Lien on such additional collateral in favor of the Term
Loan Collateral Agent, in each case with respect to the foregoing clauses
(A) and (B) of this Section 6.3(a)(2), to the extent required by this Agreement.
          (b) The Revolving Credit Facility Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders, agrees that none of them shall
contest (or support any other Person contesting):
               (1) any request by the Term Loan Collateral Agent or the Term
Loan Claimholders for adequate protection with respect to the Fixed Asset
Collateral; provided that (A) such adequate protection claim shall not seek the
creation of any Lien over additional property of any Grantor other than with
respect to property that constitutes Term Loan Collateral and (B) if such
additional property shall also constitute Current Asset Collateral, (i) a Lien
shall have been created in favor of the Revolving Credit Claimholders in respect
of such Collateral and (ii) the Lien in favor of the Term Loan Claimholders
shall be subordinated to the extent set forth in this Agreement; or
               (2) any objection by the Term Loan Collateral Agent or the Term
Loan Claimholders to any motion, relief, action or proceeding based on the Term
Loan Collateral Agent or the Term Loan Claimholders claiming a lack of adequate
protection with respect to the Fixed Asset Collateral; provided that if the Term
Loan Collateral Agent is granted adequate protection in the form of additional
collateral, the Revolving Credit Facility Collateral Agent and the Revolving
Credit Claimholders may seek or request adequate protection in the form of a
Lien on such additional collateral; it being understood and agreed that (A) to
the extent such additional collateral shall also constitute Current Asset
Collateral, the Lien on such additional collateral in favor of the Term Loan
Collateral Agent shall be subordinated to the Lien on such additional collateral
in favor of the Revolving Credit Facility Collateral Agent and (B) to the extent
such additional collateral shall also constitute Fixed Asset Collateral, the
Lien on such additional collateral in favor of the Term Loan Collateral Agent
shall be senior to the Lien on such additional collateral in favor of the
Revolving Credit Facility Collateral Agent, in each case with respect to the
foregoing clauses (A) and (B) of this Section 6.3(b)(2), to the extent required
by this Agreement.
          (c) Notwithstanding the foregoing provisions of this Section 6.3, in
any Insolvency or Liquidation Proceeding:

37



--------------------------------------------------------------------------------



 



               (1) if the Revolving Credit Claimholders (or any subset thereof)
are granted adequate protection with respect to the Current Asset Collateral in
the form of additional collateral (even if such collateral is not of a type
which would otherwise have constituted Current Asset Collateral) in connection
with any Cash Collateral use or DIP Financing, then the Term Loan Collateral
Agent, on behalf of itself or any of the Term Loan Claimholders, may seek or
request adequate protection with respect to its interests in such Collateral in
the form of a Lien on the same additional collateral, which Lien will be
subordinated to the Liens securing the Revolving Credit Obligations and such
Cash Collateral use or DIP Financing (and all obligations relating thereto) on
the same basis as the other Liens of the Term Loan Collateral Agent on Current
Asset Collateral;
               (2) if the Term Loan Claimholders (or any subset thereof) are
granted adequate protection with respect to the Fixed Asset Collateral in the
form of additional collateral (even if such collateral is not of a type which
would otherwise have constituted Fixed Asset Collateral) in connection with any
Cash Collateral use or DIP Financing, then the Revolving Credit Facility
Collateral Agent, on behalf of itself or any of the Revolving Credit
Claimholders, may seek or request adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the Term Loan
Obligations and such Cash Collateral use or DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens of the Revolving Credit
Facility Collateral Agent on Fixed Asset Collateral;
               (3) in the event the Revolving Credit Facility Collateral Agent,
on behalf of itself or any of the Revolving Credit Claimholders, seeks or
requests adequate protection in respect of Current Asset Collateral and such
adequate protection is granted in the form of additional collateral (even if
such collateral is not of a type which would otherwise have constituted Current
Asset Collateral), then the Revolving Credit Facility Collateral Agent, on
behalf of itself and any of the Revolving Credit Claimholders, agrees that the
Term Loan Collateral Agent may also be granted a Lien on the same additional
collateral as security for the Term Loan Obligations and for any Cash Collateral
use or DIP Financing provided by the Term Loan Claimholders, and the Term Loan
Collateral Agent, on behalf of itself and any of the Term Loan Claimholders,
agrees that any Lien on such additional collateral securing the Term Loan
Obligations shall be subordinated to the Liens on such collateral securing the
Revolving Credit Obligations, any such use of Cash Collateral or any such DIP
Financing provided by the Term Loan Claimholders (and all obligations relating
thereto) and to any other Liens granted to the Term Loan Claimholders as
adequate protection, all on the same basis as the other Liens of the Term Loan
Collateral Agent on Current Asset Collateral; and
               (4) in the event the Term Loan Collateral Agent, on behalf of
itself or any of the Term Loan Claimholders, seeks or requests adequate
protection in respect of Fixed Asset Collateral and such adequate protection is
granted in the form of additional collateral (even if such collateral is not of
a type which would otherwise have constituted Fixed Asset Collateral), then the
Term Loan Collateral Agent, on behalf of itself and any of the Term Loan
Claimholders, agrees that the Revolving Credit Facility Collateral Agent may
also be granted a Lien on the same additional collateral as security for the
Revolving Credit Obligations and for any Cash Collateral use or DIP Financing
provided by the Revolving Credit Claimholders, and the Revolving Credit Facility
Collateral Agent, on behalf of itself and any of the Revolving Credit
Claimholders, agrees that any Lien on such additional collateral securing the
Revolving Credit Obligations shall be subordinated to the Liens on such
collateral securing the Term Loan Obligations, any such use of cash Collateral
or any such DIP Financing provided by the Revolving Credit Claimholders (and all
obligations relating thereto) and to any other Liens granted to the Revolving
Credit Claimholders as adequate protection, all on the same basis as the other
Liens of the Revolving Credit Facility Collateral Agent on Fixed Asset
Collateral.

38



--------------------------------------------------------------------------------



 



          (d) Except as otherwise expressly set forth in this Section 6 or in
connection with the exercise of remedies with respect to (i) the Current Asset
Collateral, nothing herein shall limit the rights of the Term Loan Collateral
Agent or the Term Loan Claimholders from seeking adequate protection with
respect to their rights in the Fixed Asset Collateral in any Insolvency or
Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise) or (ii) the Fixed Asset
Collateral, nothing herein shall limit the rights of the Revolving Credit
Facility Collateral Agent or the Revolving Credit Claimholders from seeking
adequate protection with respect to their rights in the Current Asset Collateral
in any Insolvency or Liquidation Proceeding (including adequate protection in
the form of a cash payment, periodic cash payments or otherwise).
          6.4 Avoidance Issues. If any Revolving Credit Claimholder or Term Loan
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the applicable Grantor any amount
paid in respect of Revolving Credit Obligations or the Term Loan Obligations, as
the case may be (a “Recovery”), then such Revolving Credit Claimholders or Term
Loan Claimholders shall be entitled to a reinstatement of Revolving Credit
Obligations or the Term Loan Obligations, as the case may be, with respect to
all such recovered amounts. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.
          6.5 Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
Revolving Credit Obligations and on account of Term Loan Obligations, then, to
the extent the debt obligations distributed on account of the Revolving Credit
Obligations and on account of the Term Loan Obligations are secured by Liens
upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the debt obligations so distributed, to the Liens securing such
debt obligations and the distribution of proceeds thereof.
          6.6 Post-Petition Interest.
          (a) Neither the Term Loan Collateral Agent nor any Term Loan
Claimholder shall oppose or seek to challenge any claim by the Revolving Credit
Facility Collateral Agent or any Revolving Credit Claimholder for allowance in
any Insolvency or Liquidation Proceeding of Revolving Credit Obligations
consisting of Post-Petition Interest, fees or expenses to the extent of (i) the
value of the Lien on the Current Asset Collateral securing any Revolving Credit
Obligations, without regard to the existence of any Lien of the Term Loan
Collateral Agent on behalf of the Term Loan Claimholders on the Current Asset
Collateral and (ii) the value of the Lien on the Fixed Asset Collateral securing
any Revolving Credit Obligations, taking into account the existence of any Lien
of the Term Loan Collateral Agent on behalf of the Term Loan Claimholders on the
Fixed Asset Collateral.
          (b) Neither the Revolving Credit Facility Collateral Agent nor any
other Revolving Credit Claimholder shall oppose or seek to challenge any claim
by the Term Loan Collateral Agent or any Term Loan Claimholder for allowance in
any Insolvency or Liquidation Proceeding of Term Loan Obligations consisting of
Post-Petition Interest, fees or expenses to the extent of (i) the value of the
Lien on the Fixed Asset Collateral securing any Term Loan Obligations, without
regard to the existence of any Lien of the Revolving Credit Facility Collateral
Agent on behalf of the Revolving Credit Claimholders on the Fixed Asset
Collateral and (ii) the value of the Lien on the Current Asset Collateral
securing any Term Loan Obligations, taking into account the existence of any
Lien of the Revolving Credit Facility Collateral Agent on behalf of the
Revolving Credit Claimholders on the Current Asset Collateral.

39



--------------------------------------------------------------------------------



 



          6.7 Waiver – 1111(b)(2) Issues.
          (a) The Term Loan Collateral Agent, for itself and on behalf of the
Term Loan Claimholders, waives any objection or claim any Term Loan Claimholder
may hereafter have against any Revolving Credit Claimholder arising out of the
election of any Revolving Credit Claimholder of the application of
Section 1111(b)(2) of the Bankruptcy Code to any claims of such Revolving Credit
Claimholder and agrees that in the case of any such election it shall have no
claim or right to payment with respect to the Current Asset Collateral in or
from such Insolvency or Liquidation Proceeding.
          (b) The Revolving Credit Facility Collateral Agent, for itself and on
behalf of the Revolving Credit Claimholders, waives any objection or claim any
Revolving Credit Claimholder may hereafter have against any Term Loan
Claimholder arising out of the election of any Term Loan Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code to any claims of such
Term Loan Claimholder and agrees that in the case of any such election it shall
have no claim or right to payment with respect to the Fixed Asset Collateral in
or from such Insolvency or Liquidation Proceeding.
          6.8 Asset Dispositions in an Insolvency or Liquidation Proceeding.
          (a) Neither the Term Loan Collateral Agent nor any Term Loan
Claimholder shall, in any Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any Current Asset Collateral that is supported
by the Revolving Credit Claimholders, and the Term Loan Collateral Agent and the
Term Loan Claimholders shall be deemed to have consented under Section 363 of
the Bankruptcy Code (and otherwise) to any sale of any Current Asset Collateral
supported by the Revolving Credit Claimholders and to have released their Liens
on such assets.
          (b) Neither the Revolving Credit Facility Collateral Agent nor any
Revolving Credit Claimholder shall, in any Insolvency or Liquidation Proceeding
or otherwise, oppose any sale or disposition of any Fixed Asset Collateral that
is supported by the Term Loan Claimholders, and the Revolving Credit Facility
Collateral Agent and the Revolving Credit Claimholders shall be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any Fixed Asset Collateral supported by the Term Claimholders and to have
released their Liens on such assets; provided that this Section 6.8(b) shall not
apply to any sale or disposition of Real Property unless the Revolving Credit
Facility Collateral Agent have received at least 90 days’ prior notice of the
consummation of any such sale.
          6.9 Additional Section 363 and Section 364 Matters.
          (a) To the extent that the Revolving Credit Facility Collateral Agent
or any Revolving Credit Claimholder has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or otherwise with respect to any of the Fixed
Asset Collateral, the Revolving Credit Facility Collateral Agent, for itself and
on behalf of the Revolving Credit Claimholders, agrees not to assert any of such
rights without the prior written consent of the Term Loan Collateral Agent;
provided that if requested by the Term Loan Collateral Agent, the Revolving
Credit Facility Collateral Agent shall timely exercise such rights in the manner
reasonably requested by the Term Loan Collateral Agent, including any rights to
payments in respect of such rights.
          (b) To the extent that the Term Loan Collateral Agent or any Term Loan
Claimholder has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code or otherwise with respect to any of the Current Asset
Collateral, the Term Loan Collateral Agent, for itself and on behalf of the Term
Loan Claimholders, agrees not to assert any of such rights without the prior
written consent of the Revolving Credit Facility Collateral Agent; provided that
if requested by the Revolving

40



--------------------------------------------------------------------------------



 



Credit Facility Collateral Agent, the Term Loan Collateral Agent shall timely
exercise such rights in the manner reasonably requested by the Revolving Credit
Facility Collateral Agent, including any rights to payments in respect of such
rights.
          6.10 Effectiveness in Insolvency or Liquidation Proceedings. The
parties hereto expressly acknowledge that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code.
          6.11 Separate Grants of Security and Separate Classification.
          (a) The Term Loan Collateral Agent, for itself and on behalf of the
Term Loan Claimholders, and the Revolving Credit Facility Collateral Agent, for
itself and on behalf of the Revolving Credit Claimholders, acknowledges and
agrees that the grants of Liens pursuant to the Revolving Credit Facility
Security Documents and the Term Loan Security Documents constitute separate and
distinct grants of Liens, and because of, among other things, their differing
rights in the Collateral, the Term Loan Obligations are fundamentally different
from the Revolving Credit Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. In furtherance of the foregoing, each of the Term Loan Collateral
Agent, for itself and on behalf of the Term Loan Claimholders, and the Revolving
Credit Facility Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, agrees that the Term Loan Claimholders and the Revolving
Credit Claimholders will vote as separate classes in connection with any plan of
reorganization in any Insolvency or Liquidation Proceeding and that neither any
Agent nor any Claimholder will seek to vote with the other as a single class in
connection with any plan of reorganization in any Insolvency or Liquidation
Proceeding.
          (b) To further effectuate the intent of the parties as provided in
this Section 6.11, if it is held that the claims of the Term Loan Claimholders
and the Revolving Credit Claimholders in respect of the Fixed Asset Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the Term Loan Collateral Agent, for itself
and on behalf of the Term Loan Claimholders and the Revolving Credit Facility
Collateral Agent, for itself and on behalf of the Revolving Credit Claimholders,
hereby acknowledges and agrees that, subject to Sections 2.1 and 4.1, all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Fixed Asset
Collateral (with the effect being that, to the extent that the aggregate value
of the Fixed Asset Collateral is sufficient (for this purpose ignoring all
claims held by the Revolving Credit Claimholders), the Term Loan Claimholders
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest, including any additional interest payable
pursuant to the Term Loan Agreement, arising from or related to a default, which
is disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Revolving Credit
Claimholders, with the Revolving Credit Facility Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, hereby acknowledging and
agreeing to turn over to the Term Loan Collateral Agent, for itself and on
behalf of the Term Loan Claimholders, amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of this sentence, even
if such turnover has the effect of reducing the claim or recovery of the
Revolving Credit Claimholders).
          (c) To further effectuate the intent of the parties as provided in
this Section 6.11, if it is held that the claims of the Term Loan Claimholders
and the Revolving Credit Claimholders in respect of the Current Asset Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the Term Loan Collateral Agent, for itself
and on behalf of the Term Loan Claimholders and the Revolving Credit Facility
Collateral Agent, for itself and on behalf of the Revolving Credit Claimholders,
hereby acknowledges and agrees that, subject to Sections 2.1 and 4.1,

41



--------------------------------------------------------------------------------



 



all distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Current Asset
Collateral (with the effect being that, to the extent that the aggregate value
of the Current Asset Collateral is sufficient (for this purpose ignoring all
claims held by the Term Loan Claimholders), the Revolving Credit Claimholders
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest, including any additional interest payable
pursuant to the Revolving Credit Agreement, arising from or related to a
default, which is disallowed as a claim in any Insolvency or Liquidation
Proceeding) before any distribution is made in respect of the claims held by the
Term Loan Claimholders, with the Term Loan Collateral Agent, for itself and on
behalf of the Term Loan Claimholders, hereby acknowledging and agreeing to turn
over to the Revolving Credit Facility Collateral Agent, for itself and on behalf
of the Revolving Credit Claimholders, amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of this sentence, even
if such turnover has the effect of reducing the claim or recovery of the Term
Loan Claimholders).
          (d) Notwithstanding anything in the foregoing to the contrary, each of
the Term Loan Collateral Agent and the Term Loan Claimholders, on the one hand,
and the Revolving Credit Facility Collateral Agent and the Revolving Credit
Claimholders, on the other hand, shall retain the right to vote and otherwise
act in any Insolvency or Liquidation Proceeding (including the right to vote to
accept or reject any plan of reorganization) to the extent not inconsistent with
the provisions hereof.
          SECTION 7. Reliance; Waivers, Etc.
          7.1 Reliance. Other than any reliance on the terms of this Agreement,
the Revolving Credit Facility Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders under its Revolving Credit Facility Credit
Documents, acknowledges that it and such Revolving Credit Claimholders have,
independently and without reliance on the Term Loan Collateral Agent or any Term
Loan Claimholders, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into such
Revolving Credit Facility Credit Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the Revolving Credit Agreement or this Agreement.
Other than any reliance on the terms of this Agreement, the Term Loan Collateral
Agent, on behalf of itself and the Term Loan Claimholders, acknowledges that it
and the Term Loan Claimholders have, independently and without reliance on the
Revolving Credit Facility Collateral Agent or any Revolving Credit Claimholder,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into each of the Term Loan Credit
Documents and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the Term
Loan Credit Documents or this Agreement.
          7.2 No Warranties or Liability. The Revolving Credit Facility
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders
under the Revolving Credit Facility Credit Documents, acknowledges and agrees
that each of the Term Loan Collateral Agent and the Term Loan Claimholders have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectibility or
enforceability of any of the Term Loan Credit Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided in this Agreement, the Term Loan Collateral Agent and the
Term Loan Claimholders will be entitled to manage and supervise their respective
loans and extensions of credit under the Term Loan Credit Documents in
accordance with law and the Term Loan Credit Documents, as they may, in their
sole discretion, deem appropriate. The Term Loan Collateral Agent, on behalf of
itself and the Term Loan Claimholders, acknowledges and agrees that each of the
Revolving Credit Facility Collateral Agent and the Revolving Credit Claimholders
have made no express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of

42



--------------------------------------------------------------------------------



 



any of the Revolving Credit Facility Credit Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided in this Agreement, the Revolving Credit Facility Collateral
Agent and the Revolving Credit Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under their respective
Revolving Credit Facility Credit Documents in accordance with law and the
Revolving Credit Documents, as they may, in their sole discretion, deem
appropriate. The Term Loan Collateral Agent and the Term Loan Claimholders shall
have no duty to the Revolving Credit Facility Collateral Agent or any of the
Revolving Credit Claimholders, and the Revolving Credit Facility Collateral
Agent and the Revolving Credit Claimholders shall have no duty to the Term Loan
Collateral Agent or any of the Term Loan Claimholders, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with any Grantor (including
the Revolving Credit Facility Credit Documents and the Term Loan Credit
Documents), regardless of any knowledge thereof which they may have or be
charged with.
          7.3 No Waiver of Lien Priorities.
          (a) No right of the Agents, the Revolving Credit Claimholders or the
Term Loan Claimholders to enforce any provision of this Agreement or any
Revolving Credit Facility Credit Document or any Term Loan Credit Document shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Grantor or by any act or failure to act by such Agents,
Revolving Credit Claimholders or Term Loan Claimholders or by any noncompliance
by any Person with the terms, provisions and covenants of this Agreement, any of
the Revolving Credit Facility Credit Documents or any of the Term Loan Credit
Documents, regardless of any knowledge thereof which the Agents or the Revolving
Credit Claimholders or the Term Loan Claimholders, or any of them, may have or
be otherwise charged with.
          (b) Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Grantors under the Revolving Credit
Facility Credit Documents and Term Loan Credit Documents and subject to the
provisions of Sections 2.3, 2.4 and 5.3), the Agents, the Revolving Credit
Claimholders and the Term Loan Claimholders may, at any time and from time to
time in accordance with the Revolving Credit Facility Credit Documents and Term
Loan Credit Documents and/or applicable law, without the consent of, or notice
to, the other Agent or the Revolving Credit Claimholders or the Term Loan
Claimholders (as the case may be), without incurring any liabilities to such
Persons (except for liabilities for breach of obligations under this Agreement)
and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy is affected, impaired or extinguished thereby) do any one or more of the
following:
               (1) change the manner, place or terms of payment or change or
extend the time of payment of, or amend, renew, exchange, increase or alter, the
terms of any of the Obligations or any Lien or guaranty thereof or any liability
of any Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the applicable Agent or any rights or remedies under any of the
Revolving Credit Facility Credit Documents or the Term Loan Credit Documents;
provided that any such increase in the Revolving Credit Obligations or the Term
Loan Obligations, as applicable, shall not, except to the extent permitted
pursuant to Section 6.1(a), increase the sum of the Indebtedness (as defined in
the Revolving Credit Agreement or Term Loan Agreement, as applicable)
constituting principal under the Revolving Credit Agreement or Term Loan
Agreement, as applicable, and (in the case of the Revolving Credit Obligations),
the face amount of any letters of credit, bank guarantees and similar
instruments issued or otherwise outstanding under the Revolving Credit Agreement
and not

43



--------------------------------------------------------------------------------



 



reimbursed, to an amount in excess of the Revolving Credit Facility Cap Amount
or Term Loan Cap Amount, as applicable;
               (2) sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral
(except to the extent provided in this Agreement) or any liability of any
Grantor or any liability incurred directly or indirectly in respect thereof;
               (3) settle or compromise any Obligation or any other liability of
any Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability in any manner or order that is not inconsistent with
the terms of this Agreement; and
               (4) exercise or delay in or refrain from exercising any right or
remedy against any security or any Grantor or any other Person, elect any remedy
and otherwise deal freely with any Grantor.
          (c) Except as otherwise provided herein, the Revolving Credit Facility
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders,
also agrees that the Term Loan Claimholders and the Term Loan Collateral Agent
shall have no liability to the Revolving Credit Facility Collateral Agent or any
Revolving Credit Claimholders, and the Revolving Credit Facility Collateral
Agent, on behalf of itself and the Revolving Credit Claimholders, hereby waives
any claim against any Term Loan Claimholder or the Term Loan Collateral Agent,
arising out of any and all actions which the Term Loan Claimholders or the Term
Loan Collateral Agent may take or permit or omit to take with respect to:
               (1) the Term Loan Credit Documents;
               (2) the collection of the Term Loan Obligations; or
               (3) the foreclosure upon, or sale, liquidation or other
disposition of, any Fixed Asset Collateral.
          The Revolving Credit Facility Collateral Agent, on behalf of itself
and the Revolving Credit Claimholders, agrees that the Term Loan Claimholders
and the Term Loan Collateral Agent have no duty to them in respect of the
maintenance or preservation of the Fixed Asset Collateral, the Term Loan
Obligations or otherwise.
          (d) Except as otherwise provided herein, the Term Loan Collateral
Agent, on behalf of itself and the Term Loan Claimholders, also agrees that the
Revolving Credit Claimholders and the Revolving Credit Facility Collateral Agent
shall have no liability to the Term Loan Collateral Agent or any Term Loan
Claimholders, and the Term Loan Collateral Agent, on behalf of itself and the
Term Loan Lenders, hereby waives any claim against any Revolving Credit
Claimholder or the Revolving Credit Facility Collateral Agent, arising out of
any and all actions which the Revolving Credit Claimholders or the Revolving
Credit Facility Collateral Agent may take or permit or omit to take with respect
to:
               (1) the Revolving Credit Facility Credit Documents;
               (2) the collection of the Revolving Credit Obligations; or
               (3) the foreclosure upon, or sale, liquidation or other
disposition of, any Current Asset Collateral.

44



--------------------------------------------------------------------------------



 



          The Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, agrees that the Revolving Credit Claimholders and the Revolving
Credit Facility Collateral Agent have no duty to them in respect of the
maintenance or preservation of the Current Asset Collateral, the Revolving
Credit Obligations or otherwise.
          (e) Until the Discharge of Term Loan Obligations, the Revolving Credit
Facility Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Fixed Asset Collateral or any other similar rights a junior secured
creditor may have under applicable law.
          (f) Until the Discharge of Revolving Credit Obligations, the Term Loan
Collateral Agent, on behalf of itself and the Term Loan Claimholders, agrees not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Current Asset Collateral
or any other similar rights a junior secured creditor may have under applicable
law.
          7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the Revolving Credit Facility Collateral Agent and the Revolving
Credit Claimholders and the Term Loan Collateral Agent and the Term Loan
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:
          (a) any lack of validity or enforceability of any Revolving Credit
Facility Credit Documents or any Term Loan Credit Documents;
          (b) except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the Revolving Credit Obligations or Term Loan Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any
Revolving Credit Facility Credit Document or any Term Loan Credit Document;
          (c) except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations or Term
Loan Obligations or any guaranty thereof;
          (d) the commencement of any Insolvency or Liquidation Proceeding in
respect of the any Grantor; or
          (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Revolving Credit
Facility Collateral Agent, the Revolving Credit Obligations, any Revolving
Credit Claimholder, the Term Loan Collateral Agent, the Term Loan Obligations or
any Term Loan Claimholder in respect of this Agreement.
          SECTION 8. Miscellaneous.
          8.1 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any Revolving Credit Facility Credit
Document or any Term Loan Credit Document, the provisions of this Agreement
shall govern and control. Notwithstanding the foregoing, the parties

45



--------------------------------------------------------------------------------



 



hereto acknowledge that, except as expressly set forth herein, this Agreement
does not impose any obligations on the Loan Parties.
          8.2 Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the Revolving
Credit Claimholders and Term Loan Claimholders may continue, at any time and
without notice to any Agent, to extend credit and other financial accommodations
and lend monies to or for the benefit of any Grantor in reliance hereon. Each of
the Agents, on behalf of itself and the Revolving Credit Claimholders or the
Term Loan Claimholders, as the case may be, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, during and after the commencement of an Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to any Grantor shall include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for any Grantor (as the case
may be) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:
          (a) with respect to the Revolving Credit Facility Collateral Agent,
the Revolving Credit Facility Administrative Agent, the Revolving Credit
Claimholders and the Revolving Credit Obligations, on the date of the Discharge
of Revolving Credit Obligations, subject to the provisions of Section 5.5 and
the rights of the Revolving Credit Claimholders under Sections 4.4 and 6.4; and
          (b) with respect to the Term Loan Collateral Agent, the Term Loan
Administrative Agent, the Term Loan Claimholders and the Term Loan Obligations,
on the date of the Discharge of Term Loan Obligations, subject to the provisions
of Section 5.5 and the rights of the Term Loan Claimholders under Sections 4.4
and 6.4.
          8.3 Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement by the Term Loan Collateral Agent or the
Revolving Credit Facility Collateral Agent shall be deemed to be made unless the
same shall be in writing signed on behalf of each party hereto or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time. Notwithstanding the foregoing, no Grantor
shall have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent that such
amendment, modification or waiver (i) directly and adversely affects or impairs
its rights under this Agreement, under the Term Loan Credit Documents or under
the Revolving Credit Facility Credit Documents, or (ii) directly imposes any
additional obligation or liability upon it.
          8.4 Information Concerning Financial Condition of the Grantors and
their Subsidiaries. The Revolving Credit Facility Collateral Agent and the
Revolving Credit Claimholders, on the one hand, and the Term Loan Collateral
Agent and the Term Loan Claimholders, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Grantors and their Subsidiaries and all endorsers and/or guarantors of the
Revolving Credit Obligations or the Term Loan Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Revolving Credit
Obligations or the Term Loan Obligations. Neither the Revolving Credit Facility
Collateral Agent and the Revolving Credit Claimholders, on the one hand, nor the
Term Loan Collateral Agent and the Term Loan Claimholders, on the other hand,
shall have any duty to advise the other of information known to it or them
regarding such condition or any such circumstances or otherwise. In the

46



--------------------------------------------------------------------------------



 



event that either the Revolving Credit Facility Collateral Agent or any of the
Revolving Credit Claimholders, on the one hand, or the Term Loan Collateral
Agent and the Term Loan Claimholders, on the other hand, undertakes at any time
or from time to time to provide any such information to any of the others, it or
they shall be under no obligation:
          (a) to make, and shall not make, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided;
          (b) to provide any additional information or to provide any such
information on any subsequent occasion;
          (c) to undertake any investigation; or
          (d) to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
          8.5 Subrogation.
          (a) With respect to the value of any payments or distributions in
cash, property or other assets that any of the Term Loan Claimholders or the
Term Loan Collateral Agent pays over to the Revolving Credit Facility Collateral
Agent or the Revolving Credit Claimholders under the terms of this Agreement,
the Term Loan Claimholders and the Term Loan Collateral Agent shall be
subrogated to the rights of the Revolving Credit Facility Collateral Agent and
the Revolving Credit Claimholders; provided that, the Term Loan Collateral
Agent, on behalf of itself and the Term Loan Claimholders, hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Revolving Credit Obligations has
occurred. The Grantors acknowledge and agree that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by the Term Loan Collateral Agent or the Term Loan
Claimholders that are paid over to the Revolving Credit Facility Collateral
Agent or the Revolving Credit Claimholders pursuant to this Agreement shall not
reduce any of the Term Loan Obligations.
          (b) With respect to the value of any payments or distributions in
cash, property or other assets that any of the Revolving Credit Claimholders or
the Revolving Credit Facility Collateral Agent pays over to the Term Loan
Collateral Agent or the Term Loan Claimholders under the terms of this
Agreement, the Revolving Credit Claimholders and the Revolving Credit Facility
Collateral Agent shall be subrogated to the rights of the Term Loan Collateral
Agent and the Term Loan Claimholders; provided that, the Revolving Credit
Facility Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, hereby agrees not to assert or enforce all such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Term Loan Obligations has occurred. The Grantors acknowledge and
agree that, to the extent permitted by applicable law, the value of any payments
or distributions in cash, property or other assets received by the Revolving
Credit Facility Collateral Agent or the Revolving Credit Claimholders that are
paid over to the Term Loan Collateral Agent or the Term Loan Claimholders
pursuant to this Agreement shall not reduce any of the Revolving Credit
Obligations.
          8.6 SUBMISSION TO JURISDICTION; WAIVERS.
          (a) JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR

47



--------------------------------------------------------------------------------



 



FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:
               (1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
               (2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
               (3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 8.7 (OR IN THE CASE OF ANY GRANTOR ORGANIZED OR EXISTING UNDER THE LAWS
OF A JURISDICTION OUTSIDE THE UNITED STATES, TO ITS AGENT SPECIFIED IN SECTION
8.18); AND
               (4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.
          (b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE; MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
8.6(b) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
          (c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER REVOLVING CREDIT FACILITY LOAN
DOCUMENT OR TERM LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

48



--------------------------------------------------------------------------------



 



          8.7 Notices. All notices to the Term Loan Claimholders and the
Revolving Credit Claimholders permitted or required under this Agreement shall
also be sent to the Term Loan Collateral Agent and the Revolving Credit Facility
Collateral Agent, respectively. Unless otherwise specifically provided herein,
any notice hereunder shall be in writing and may be personally served or sent by
telecopier or mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telecopier transmission, or upon deposit in the mail
with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name on
the signature pages hereto, or, as to each party, at such other address as may
be designated by such party in a written notice to all of the other parties.
          8.8 Further Assurances. The Revolving Credit Facility Collateral
Agent, on behalf of itself and the Revolving Credit Claimholders under the
Revolving Credit Facility Credit Documents, and the Term Loan Collateral Agent,
on behalf of itself and the Term Loan Claimholders under the Term Loan Credit
Documents, and the Grantors, agree that each of them shall take such further
action and shall execute and deliver such additional documents and instruments
(in recordable form, if requested) as the Revolving Credit Facility Collateral
Agent or the Term Loan Collateral Agent may reasonably request to effectuate the
terms of and the Lien priorities contemplated by this Agreement.
          8.9 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          8.10 Binding on Successors and Assigns. This Agreement shall be
binding upon the Revolving Credit Facility Collateral Agent, the Revolving
Credit Facility Administrative Agent, the Revolving Credit Claimholders, the
Term Loan Collateral Agent, the Term Loan Administrative Agent, the Term Loan
Claimholders and their respective successors and assigns. Each Revolving Credit
Facility Agent represents that it has not agreed to any modification of the
provisions in the Revolving Credit Facility Credit Documents authorizing it to
execute this Agreement and bind the other Revolving Credit Claimholders and each
Term Loan Agent represents that it has not agreed to any modification of the
provisions in the Term Loan Credit Documents authorizing it to execute this
Agreement and bind the other Term Loan Claimholders. Notwithstanding any
implication to the contrary in any provision in any other section of the
Agreement, neither any Revolving Credit Facility Agent nor any Term Loan Agent
makes any representation regarding the validity or binding effect of any of the
Revolving Credit Facility Credit Documents or any of the Term Loan Credit
Documents, respectively, or their authority to bind any of the Claimholders
through their execution of this Agreement.
          8.11 Specific Performance. Each of the Revolving Credit Facility
Collateral Agent and the Term Loan Collateral Agent may demand specific
performance of this Agreement. The Revolving Credit Facility Collateral Agent,
on behalf of itself and the Revolving Credit Claimholders, and the Term Loan
Collateral Agent, on behalf of itself and the Term Loan Claimholders, hereby
irrevocably waive any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the Revolving Credit Facility Collateral
Agent or the Revolving Credit Claimholders or the Term Loan Collateral Agent or
the Term Loan Claimholders, as the case may be.
          8.12 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

49



--------------------------------------------------------------------------------



 



          8.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopier or other electronic image scan transmission (e.g., “PDF” or “tif” via
e-mail) shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
          8.14 Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
          8.15 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the Agents, the Revolving
Credit Claimholders and the Term Loan Claimholders, and to the extent
applicable, to the Grantors. Nothing in this Agreement shall impair, as between
the Grantors and the Revolving Credit Facility Collateral Agent and the
Revolving Credit Claimholders, or as between the Grantors and the Term Loan
Collateral Agent and the Term Loan Claimholders, the obligations of the Grantors
to pay principal, interest, fees and other amounts as provided in the Revolving
Credit Facility Credit Documents and the Term Loan Credit Documents,
respectively.
          8.16 Provisions to Define Relative Rights. Except with respect to the
bailee and agency provisions of Section 5.4, the provisions of this Agreement
are and are intended for the purpose of defining the relative rights of the
Revolving Credit Facility Collateral Agent and the Revolving Credit Claimholders
on the one hand and the Term Loan Collateral Agent and the Term Loan
Claimholders on the other hand. No Grantor nor any other creditor of any Grantor
shall have any rights hereunder (other than the rights of the Grantors expressly
set forth in Section 8.3) and no Grantor may rely on the terms hereof, except
that the Grantors may rely on Sections 5.4 and 8.3 hereof with respect to
matters set forth therein and, to the extent that any provision hereof governs
the priority of security interests, the Grantors may rely on such provision in
making representations and warranties relating to priority of security interests
in the Revolving Credit Facility Credit Documents and the Term Loan Credit
Documents. Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay and
perform the Revolving Credit Obligations and the Term Loan Obligations as and
when the same shall become due and payable in accordance with their terms.
          8.17 Actions Upon Breach. If any Term Loan Claimholder or Revolving
Credit Claimholder, contrary to this Agreement, commences or participates in any
action or proceeding against any Grantor or the Collateral, such Grantor, with
the prior written consent of the Revolving Credit Facility Collateral Agent or
the Term Loan Collateral Agent, as applicable, may interpose as a defense or
dilatory plea the making of this Agreement, and any Revolving Credit Claimholder
or Term Loan Claimholder, as applicable, may intervene and interpose such
defense or plea in its or their name or in the name of such Grantor.
          8.18 Joinder of Additional Grantors. The Grantors party hereto shall
cause each Person which, from time to time, after the date hereof, is required
to be a Grantor pursuant to the terms of the Term Loan Credit Documents, to
execute and deliver to the Agents an Intercreditor Agreement Joinder within five
days (or such longer period as may be determined by the Agents in their sole
discretion) of the date on which such Person becomes a party to any Revolving
Credit Facility Security Document or Term Loan Security Document and, upon
execution and delivery of such Intercreditor Joinder Agreement, such Person
shall constitute a “Grantor” for all purposes hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
such Intercreditor Agreement Joinder shall not require the consent of any other
party hereto. The obligations

50



--------------------------------------------------------------------------------



 



of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.
[Remainder of page intentionally left blank]

51



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this
Intercreditor Agreement as of the date first written above.
CITIBANK, N.A.,
as Term Loan Administrative Agent and as Term
Loan Collateral Agent
By: /s/Aaron Dannenberg                                        
Name: Aaron Dannenberg
Title: Vice President
Citibank, N.A.
2 Penn’s Way
New Castle, DE 19720
Attention of: Brenna Makin
Telecopier No.: 212-994-0849
E-Mail Address: brenna.makin@citigroup.com
CITIBANK, N.A.,
as Revolving Credit Facility Administrative
Agent and as Revolving Credit Facility
Collateral Agent
By: /s/David Jaffe                                        
Name: David Jaffe
Title: Director/Vice President
Citibank, N.A.
2 Penn’s Way
New Castle, DE 19720
Attention of: Brenna Makin
Telecopier No.: 212-994-0849
E-Mail Address: brenna.makin@citigroup.com

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:
SOLUTIA INC.
BEAMER ROAD MANAGEMENT COMPANY
CPFILMS INC.
FLEXSYS AMERICA CO.
FLEXSYS AMERICA L.P.
         by FLEXSYS AMERICA CO.,
         its general partner
MONCHEM INTERNATIONAL, INC.
SOLUTIA BUSINESS ENTERPRISES INC.
SOLUTIA GREATER CHINA, INC.
SOLUTIA INTER-AMERICA, INC.
SOLUTIA OVERSEAS, INC.
SOLUTIA SYSTEMS, INC.
By:  /s/James A. Tichenor                                        
        Name: James A. Tichenor
         Title: Authorized Officer
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri 63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri 63141)
Attention of: James Tichenor and Rosemary Klein
Telecopier No.: 314-674-2721
E-Mail Address:

 